Case 20-50527-LSS   Doc 127   Filed 12/11/20   Page 1 of 14
Case 20-50527-LSS   Doc 127   Filed 12/11/20   Page 2 of 14
                    EXHIBIT A
                                           Case 20-50527-LSS                                        Doc 127                Filed 12/11/20                    Page 3 of 14
                                                                                                               Exhibit A
                                                                                                      Adv. Service List re 20‐50527

                                Creditor                                                                          Address1                                                                  Email            Method of Service
A Group Of Citizens                           Westchester Putnam 388                                      168 Read Ave                   Tuckahoe, NY 10707‐2316                                             First Class Mail
A Group Of Citizens                           Westchester Putnam 388                                      19 Hillcrest Rd                Bronxville, NY 10708‐4518                                           First Class Mail
A Group Of Citizens                           Westchester Putnam 388                                      39 7Th St                      New Rochelle, NY 10801‐5813                                         First Class Mail
A Group Of Citizens                           Westchester Putnam 388                                      58 Bradford Blvd               Yonkers, NY 10710‐3638                                              First Class Mail
A Group Of Citizens                           Westchester Putnam 388                                      Po Box 630                     Bronxville, NY 10708‐0630                                           First Class Mail
Alabama‐Florida Cncl 3                        6801 W Main St                                              Dothan, AL 36305‐6937                                                                              First Class Mail
Alameda Cncl 22                               1714 Everett St                                             Alameda, CA 94501‐1529                                                                             First Class Mail
Alameda Cncl 22                               1714 Everett St                                             Alameda, CA 94501‐1529                                                                             First Class Mail
Alamo Area Cncl#583                           2226 Nw Military Hwy                                        San Antonio, TX 78213‐1833                                                                         First Class Mail
Alexander Law Group LLP                       Richard Alexander                                           99 Almaden Blvd., Suite 575    San Jose, CA 95113                                                  First Class Mail
All Saints School ‐ St Stephen'S Church       Three Rivers Council 578                                    Po Box 7188                    Beaumont, TX 77726‐7188                                             First Class Mail
Allegheny Highlands Cncl 382                  50 Hough Hill Rd                                            Falconer, NY 14733‐9766                                                                            First Class Mail
Allegheny Highlands Cncl 382                  50 Hough Hill Rd                                            Falconer, NY 14733‐9766                                                                            First Class Mail
American Legion Post 129                      Jersey Shore Council 341                                    2025 Church Rd                 Toms River, NJ 08753‐1410                                           First Class Mail
American Military Academy                     Puerto Rico Council 661                                     Po Box 7884                    Guaynabo, PR 00970‐7884                                             First Class Mail
Andreozzi & Associates, P.C.                  Nathaniel Foote                                             111 N. Front Street            Harrisburg, PA 17101                                                First Class Mail
Andrew Jackson Cncl 303                       855 Riverside Dr                                            Jackson, MS 39202‐1199                                                                             First Class Mail
Andrew Jackson Cncl 303                       855 Riverside Dr                                            Jackson, MS 39202‐1199                                                                             First Class Mail
Anthony Wayne Area Cncl 157                   8315 W Jefferson Blvd                                       Fort Wayne, IN 46804‐8302                                                                          First Class Mail
Anthony Wayne Area Cncl 157                   8315 W Jefferson Blvd                                       Fort Wayne, IN 46804‐8302                                                                          First Class Mail
Archdiocese of New York                       1011 1st Avenue                                             New York, NY 10022                                                                                 First Class Mail
Archdiocese Of Oklahoma City                  7501 Nw Expressway                                          Oklahoma City, OK 73132‐1551                                                                       First Class Mail
Archdiocese Of Oklahoma City                  Catholic Pastoral Ctr                                       Po Box 32180                   Oklahoma City, OK 73123‐0380                                        First Class Mail
Audubon Mutual Housing Corp                   Garden State Council 690                                    20 Road C                      Audubon, NJ 08106‐1856                                              First Class Mail
Baden‐Powell Cncl 368                         2150 Nys Route 12                                           Binghamton, NY 13901                                                                               First Class Mail
Baden‐Powell Cncl 368                         2150 Nys Route 12                                           Binghamton, NY 13901                                                                               First Class Mail
Baker Manock & Jensen, PC                     Jan T. Perkins                                                                                                               jperkins@bakermanock.com          Email
Baltimore Area Cncl 220                       701 Wyman Park Dr                                           Baltimore, MD 21211‐2805                                                                           First Class Mail
Baltimore Area Cncl 220                       701 Wyman Park Dr                                           Baltimore, MD 21211‐2805                                                                           First Class Mail
Bass Law, LLC                                 Attn: Dondra Bass O'Neal, Esq                                                                                                dondra@bassinjurylaw.com          Email
Bay Area Cncl 574                             3020 53Rd St                                                Galveston, TX 77551‐5917                                                                           First Class Mail
Bay Area Cncl 574                             3020 53Rd St                                                Galveston, TX 77551‐5917                                                                           First Class Mail
Bay‐Lakes Council 635                         2555 Nern Rd                                                Appleton, WI 54914                                                                                 First Class Mail
Belluck & Fox, LLP                            Attn: Kristina Georgiou                                                                                                      kgeorgiou@belluckfox.com          Email
Berman O'Connor & Mann                        Attn: Michael J Berman, Esq                                                                                                  mjberman@pacificlawyers.law       Email
Bethel Commandment Church                     Garden State Council 690                                    Po Box 67                      Whitesboro, NJ 08252‐0067                                           First Class Mail
Bethesda Presbyterian Church                  Laurel Highlands Council 527                                7220 Bennett St                Pittsburgh, PA 15208‐1471                                           First Class Mail
Bethesda Presbyterian Church                  Old N State Council 070                                     1074 Ashland Rd                Ruffin, NC 27326‐9660                                               First Class Mail
Black Hills Area Cncl 695                     144 North St                                                Rapid City, SD 57701‐1247                                                                          First Class Mail
Black Swamp Area Cncl 449                     2100 Broad Ave                                              Findlay, OH 45840‐2748                                                                             First Class Mail
Black Swamp Area Cncl 449                     2100 Broad Ave                                              Findlay, OH 45840‐2748                                                                             First Class Mail
Black Warrior Cncl 6                          2700 Jack Warner Pkwy Ne                                    Tuscaloosa, AL 35404‐1300                                                                          First Class Mail
Blasdell Volunteer Fire Company, Inc.         121 Miriam Ave                                              Blasdell, NY 14219                                                                                 First Class Mail
Blasdell Volunteer Fire Company, Inc.         3281 Lake Shore Rd                                          Buffalo, NY 14219                                                                                  First Class Mail
Bleakley Platt & Schmidt, LLP                 Adam Rodriguez                                                                                                               arodriguez@bpslaw.com             Email
Bleakley Platt & Schmidt, LLP                 William P. Harrington                                                                                                        wpharrington@bpslaw.com           Email
Blessed Sacrament                             Mid‐America Council 326                                     3012 Jackson St                Sioux City, IA 51104‐2742                                           First Class Mail
Blessed Virgin Mary Help Christians Rcc       Greater New York Councils, Bsa 640                          7031 48Th Ave                  Woodside, NY 11377‐6010                                             First Class Mail
Blue Grass Cncl 204                           2134 Nicholasville Rd Ste 3                                 Lexington, KY 40503‐2521                                                                           First Class Mail
Blue Grass Cncl 204                           2134 Nicholasville Rd Ste 3                                 Lexington, KY 40503‐2521                                                                           First Class Mail
Blue Mountain Cncl 604                        8478 W Gage Blvd                                            Kennewick, WA 99336‐1075                                                                           First Class Mail
Blue Ridge Council                            1 Park Plz                                                  Greenville, SC 29607‐5851                                                                          First Class Mail
Blue Ridge Mountains Cncl 599                 2131 Valley View Blvd Nw                                    Roanoke, VA 24012‐2031                                                                             First Class Mail
Blue Ridge Mountains Cncl 599                 2131 Valley View Blvd Nw                                    Roanoke, VA 24012‐2031                                                                             First Class Mail
Bonina & Bonina, P.C.                         John Bonina Andrea E. Bonina                                16 Court Street ‐ Suite 1800   Brooklyn, New York 11241                                            First Class Mail
Bowling Green First Presbyterian Church       Great Rivers Council 653                                    205 W Centennial Ave           Bowling Green, MO 63334‐1515                                        First Class Mail
Boys & Girls Club Of Morris County Inc        Patriots Path Council 358                                   19 Oak Ave                     Pequannock, NJ 07440‐1307                                           First Class Mail
Boys & Girls Clubs Of Central Minnesota       Central Minnesota 296                                       320 Raymond Ave Ne             Saint Cloud, MN 56304‐0340                                          First Class Mail
Boys And Girls Club Of Sierra Vista           Catalina Council 011                                        1746 Paseo San Luis            Sierra Vista, AZ 85635‐4610                                         First Class Mail
Brautigam & Brautigam, L.L.P.                 Daryl P. Brautigam                                                                                                           darylbrautigam@brautigamlaw.com   Email
Brown Rudnick LLP                             David J. Molton                                                                                                              DMolton@brownrudnick.com          Email
Brown Rudnick LLP                             Eric Goodman                                                                                                                 EGoodman@brownrudnick.com         Email
Brown Rudnick LLP                             Sunni P. Beville                                                                                                             sbeville@brownrudnick.com         Email
Brown Rudnick LLP                             Tristan G. Axelrod                                                                                                           taxelrod@brownrudnick.com         Email
Buckeye Cncl 436                              2301‐13th St, N W                                           Canton, OH 44708‐3157                                                                              First Class Mail
Buckeye Cncl 436                              2301‐13th St, N W                                           Canton, OH 44708‐3157                                                                              First Class Mail
Buckskin Cncl 617                             2829 Kanawha Blvd E                                         Charleston, WV 25311‐1727                                                                          First Class Mail
Bucktail Cncl 509                             209 1St St                                                  Dubois, PA 15801‐3007                                                                              First Class Mail
Bucktail Cncl 509                             209 1St St                                                  Dubois, PA 15801‐3007                                                                              First Class Mail
Buffalo Trace Cncl 156                        3501 E Lloyd Expy                                           Evansville, IN 47715‐8624                                                                          First Class Mail
Butler Snow LP                                Daniel W. Van Horn                                                                                                           Danny.VanHorn@butlersnow.com      Email
Caddo Area Cncl 584                           24 Lynwood Dr                                               Texarkana, TX 75503‐2609                                                                           First Class Mail
Cape Cod & The Islands Cncl 224               247 Willow St                                               Yarmouth Port, MA 02675‐1744                                                                       First Class Mail
Cape Cod & The Islands Cncl 224               247 Willow St                                               Yarmouth Port, MA 02675‐1744                                                                       First Class Mail
Cape Fear Cncl 425                            Po Box 7156                                                 Wilmington, NC 28406‐7156                                                                          First Class Mail
Capitol Area Cncl 564                         12500 N Ih 35                                               Austin, TX 78753‐1312                                                                              First Class Mail
Capitol Area Cncl 564                         12500 N Ih 35                                               Austin, TX 78753‐1312                                                                              First Class Mail
Cascade Pacific Cncl No 492                   2145 Sw Naito Pkwy                                          Portland, OR 97201‐5197                                                                            First Class Mail
Cascade Pacific Cncl No 492                   2145 Sw Naito Pkwy                                          Portland, OR 97201‐5197                                                                            First Class Mail
Catalina Biosolutions LLC                     6890 E Sunrise Dr # 110‐120                                 Tucson, AZ 85750‐0738                                                                              First Class Mail
Centenary United Methodist Church             Bryan James Maggs, Bryan J. Maggs Law Offices, PLLC         110 Baldwin St.                Elmira, NY 14901                                                    First Class Mail
Central Florida Council                       Address Redacted                                                                                                                                               First Class Mail
Central Georgia Cncl 96                       4335 Confederate Way                                        Macon, GA 31217‐4719                                                                               First Class Mail
Central Minnesota Cncl 296                    1191 Scout Dr                                               Sartell, MN 56377‐4537                                                                             First Class Mail
Central Minnesota Cncl 296                    1191 Scout Dr                                               Sartell, MN 56377‐4537                                                                             First Class Mail
Central Radio Co Inc                          Po Box 6348                                                 Norfolk, VA 23508‐0348                                                                             First Class Mail
Central Synagogue Of Nassau County            Theodore Roosevelt Council 386                              430 Demott Ave                 Rockville Centre, NY 11570‐1865                                     First Class Mail
Chattahoochee Cncl 91                         1237 1St Ave                                                Columbus, GA 31901‐5283                                                                            First Class Mail
Cherokee Area Cncl 556                        6031 Lee Hwy                                                Chattanooga, TN 37421‐2930                                                                         First Class Mail
Cherokee Area Cncl 556                        6031 Lee Hwy                                                Chattanooga, TN 37421‐2930                                                                         First Class Mail
Chester County Cncl 539                       226 Exton Square Mall                                       Exton, PA 19341‐2442                                                                               First Class Mail
Chester County Cncl 539                       226 Exton Square Mall                                       Exton, PA 19341‐2442                                                                               First Class Mail
Chicago Area Cncl 118                         1218 W Adams St                                             Chicago, IL 60607‐2802                                                                             First Class Mail
Chickasaw Council                             Bsa Troop 0056                                              Collierville, TN 38017                                                                             First Class Mail
Chief Cornplanter Cncl 538                    316 4Th Ave                                                 Warren, PA 16365‐5712                                                                              First Class Mail
Chief Cornplanter Cncl 538                    316 4Th Ave                                                 Warren, PA 16365‐5712                                                                              First Class Mail
Chief Seattle Cncl 609                        3120 Rainier Ave S                                          Seattle, WA 98144‐6015                                                                             First Class Mail
Chief Seattle Cncl 609                        3120 Rainier Ave S                                          Seattle, WA 98144‐6015                                                                             First Class Mail
Chief Seattle Cncl 609                        3120 Rainier Ave S                                          Seattle, WA 98144‐6015                                                                             First Class Mail
CHIPMAN, BROWN, CICERO & COLE, LLP                                                                                                                                         desgross@chipmanbrown.com         Email
Chippewa Valley Cncl No 637                   710 S Hastings Way                                          Eau Claire, WI 54701‐3425                                                                          First Class Mail
Chippewa Valley Cncl No 637                   710 S Hastings Way                                          Eau Claire, WI 54701‐3425                                                                          First Class Mail
Choctaw Area Cncl No 302                      Po Box 3784                                                 Meridian, MS 39303‐3784                                                                            First Class Mail
Christ Episcopal Church                       Atlanta Area Council 092                                    1210 Wooten Lake Rd Nw         Kennesaw, GA 30144‐1347                                             First Class Mail
Christ Episcopal Church                       Atlanta Area Council 092                                    400 Holcomb Bridge Rd          Norcross, GA 30071‐2040                                             First Class Mail
Christ Episcopal Church                       Baltimore Area Council 220                                  6800 Oakland Mills Rd          Columbia, MD 21045‐4706                                             First Class Mail
Christ Episcopal Church                       Black Warrior Council 006                                   605 Lurleen B Wallace Blvd N   Tuscaloosa, AL 35401‐1712                                           First Class Mail
Christ Episcopal Church                       Capitol Area Council 564                                    Po Box 638                     Cedar Park, TX 78630‐0638                                           First Class Mail
Christ Episcopal Church                       Circle Ten Council 571                                      534 W 10Th St                  Dallas, TX 75208‐4720                                               First Class Mail
Christ Episcopal Church                       Coastal Carolina Council 550                                2304 N Highway 17              Mount Pleasant, SC 29466‐9172                                       First Class Mail
Christ Episcopal Church                       Coastal Georgia Council 099                                 305 Wheeler St                 Saint Marys, GA 31558‐8431                                          First Class Mail
Christ Episcopal Church                       Columbia‐Montour 504                                        712 E 16Th St                  Berwick, PA 18603‐2302                                              First Class Mail
Christ Episcopal Church                       Connecticut Yankee Council Bsa 072                          2000 Main St                   Stratford, CT 06615‐6340                                            First Class Mail
Christ Episcopal Church                       Del Mar Va 081                                              830 Romancoke Rd               Stevensville, MD 21666‐2790                                         First Class Mail
Christ Episcopal Church                       Five Rivers Council, Inc 375, 1st St                        Corning, NY 14830                                                                                  First Class Mail
Christ Episcopal Church                       Great Lakes Fsc 272                                         120 N Military St              Dearborn, MI 48124‐1035                                             First Class Mail
Christ Episcopal Church                       Great Trail 433                                             118 S Mantua St                Kent, OH 44240‐3437                                                 First Class Mail
                                                Case 20-50527-LSS                          Doc 127                Filed 12/11/20                        Page 4 of 14
                                                                                                      Exhibit A
                                                                                             Adv. Service List re 20‐50527

                                Creditor                                                                Address1                                                                      Email          Method of Service
Christ Episcopal Church                            Great Trail 433                               2627 Atlantic St Ne              Warren, OH 44483‐4423                                              First Class Mail
Christ Episcopal Church                            Hawkeye Area Council 172                      220 40Th St Ne                   Cedar Rapids, IA 52402‐5616                                        First Class Mail
Christ Episcopal Church                            Hudson Valley Council 374                     20 Carroll St                    Poughkeepsie, NY 12601‐4314                                        First Class Mail
Christ Episcopal Church                            Istrouma Area Council 211                     120 S New Hampshire St           Covington, LA 70433‐3500                                           First Class Mail
Christ Episcopal Church                            Jersey Shore Council 341                      157 Shore Rd                     Somers Point, NJ 08244‐2752                                        First Class Mail
Christ Episcopal Church                            Lake Erie Council 440                         3445 Warrensville Center Rd      Shaker Heights, OH 44122‐5206                                      First Class Mail
Christ Episcopal Church                            Mecklenburg County Council 415                1412 Providence Rd               Charlotte, NC 28207‐2543                                           First Class Mail
Christ Episcopal Church                            National Capital Area Council 082             8951 Courthouse Rd               Spotsylvania, VA 22553‐2517                                        First Class Mail
Christ Episcopal Church                            North Florida Council 087                     400 San Juan Dr                  Ponte Vedra Beach, FL 32082‐2838                                   First Class Mail
Christ Episcopal Church                            Northern Star Council 250                     7305 Afton Rd                    Woodbury, MN 55125‐1501                                            First Class Mail
Christ Episcopal Church                            Ozark Trails Council 306                      601 E Walnut St                  Springfield, MO 65806‐2419                                         First Class Mail
Christ Episcopal Church                            Pacific Skyline Council 031                   1040 Border Rd                   Los Altos, CA 94024‐4724                                           First Class Mail
Christ Episcopal Church                            Palmetto Council 549                          534 Plantation Rd                Lancaster, SC 29720‐5805                                           First Class Mail
Christ Episcopal Church                            Southeast Louisiana Council 214               1534 7Th St                      Slidell, LA 70458‐2847                                             First Class Mail
Christ Episcopal Church                            Twin Rivers Council 364                       15 W High St                     Ballston Spa, NY 12020‐1912                                        First Class Mail
Christ Evangelical Lutheran Church                 Cradle Of Liberty Council 525                 700 Pennsylvania Ave             Oreland, PA 19075‐1234                                             First Class Mail
Christ Evangelical Lutheran Church                 Laurel Highlands Council 527                  Elknud Lane                      Johnstown, PA 15905                                                First Class Mail
Christ Evangelical Lutheran Church                 Mason Dixon Council 221                       216 N Cleveland Ave              Hagerstown, MD 21740‐5005                                          First Class Mail
Christ Evangelical Lutheran Church                 New Birth Of Freedom 544                      126 W Main St                    Dallastown, PA 17313‐1603                                          First Class Mail
Christ Evangelical Lutheran Church                 Northern New Jersey Council, Bsa 333          337 N Farview Ave                Paramus, NJ 07652‐4632                                             First Class Mail
Christ Evangelical Lutheran Church                 Pennsylvania Dutch Council 524                125 E High St                    Elizabethtown, PA 17022‐1949                                       First Class Mail
Christ Evangelical Lutheran Church                 Suffolk County Council Inc 404                Po Box 205                       Islip Terrace, NY 11752‐0205                                       First Class Mail
Christ Evangelical Lutheran Church                 Theodore Roosevelt Council 386                61 N Grove St                    Freeport, NY 11520‐3039                                            First Class Mail
Christ The King Church                             Baltimore Area Council 220                    126 Dorsey Rd                    Glen Burnie, MD 21061‐3247                                         First Class Mail
Christ The King Church                             Cradle Of Liberty Council 525                 3252 Chesterfield Rd             Philadelphia, PA 19114‐1524                                        First Class Mail
Christ The King Church                             Mid‐America Council 326                       654 S 86Th St                    Omaha, NE 68114‐4214                                               First Class Mail
Christ The King Church                             Northeastern Pennsylvania Council 501         417 Main St                      Eynon, PA 18403‐1245                                               First Class Mail
Church of the Holy Agony                           1834 3rd Ave.                                 New York, NY 10029                                                                                  First Class Mail
Church Of The Holy Innocents                       401 Main St                                   Highland Falls, NY 10928‐2016                                                                       First Class Mail
Church Of The Nativity                             Chickasaw Council 558                         5955 Saint Elmo Rd               Bartlett, TN 38135‐1516                                            First Class Mail
Church Of The Nativity                             Crossroads Of America 160                     7300 Lantern Rd                  Indianapolis, IN 46256‐2118                                        First Class Mail
Church Of The Nativity                             Laurel Highlands Council 527                  33 Alice St                      Crafton, PA 15205‐2801                                             First Class Mail
Church Of The Nativity                             Laurel Highlands Council 527                  33 Alice St                      Pittsburgh, PA 15205‐2801                                          First Class Mail
Church Of The Nativity                             Mayflower Council 251                         45 Howard St                     Northborough, MA 01532‐1441                                        First Class Mail
Church Of The Nativity                             National Capital Area Council 082             6400 Nativity Ln                 Burke, VA 22015‐4006                                               First Class Mail
Church of Transfiguration                          1 E 29th St                                   New York, NY 10016                                                                                  First Class Mail
Cimarron Council                                   Cimarron Council 474                          Po Box 3146                      Enid, OK 73702‐3146                                                First Class Mail
Circle Ten Council                                 Address Redacted                                                                                                                                  First Class Mail
City Of Bloomingale                                8 W Us Highway 80                             Bloomingdale, GA 31302‐9259                                                                         First Class Mail
City Of Sacramento                                 City Hall                                     915 I St Rm 104                  Sacramento, CA 95814‐2614                                          First Class Mail
City Of Sacramento                                 City Hall                                     915 I St Rm 104                  Sacramento, CA 95814‐2614                                          First Class Mail
Clark, Hunt, Ahern & Embry                         Attn: Jonathan A Barnes                                                                                           jbarnes@chelaw.com              Email
Coastal Carolina Cncl No 550                       9297 Medical Plaza Dr                        North Charleston, SC 29406‐9136                                                                      First Class Mail
Coastal Carolina Cncl No 550                       9297 Medical Plaza Dr                        North Charleston, SC 29406‐9136                                                                      First Class Mail
Coastal Connections Mktg                           327 N Queen St Ste 102                       Kinston, NC 28501‐4985                                                                               First Class Mail
Colonial Virginia Cncl 595                         Po Box 12144                                 Newport News, VA 23612‐2144                                                                          First Class Mail
Colonial Virginia Cncl 595                         Po Box 12144                                 Newport News, VA 23612‐2144                                                                          First Class Mail
Columbia‐Montour Cncl No 504                       5 Audubon Ct                                 Bloomsburg, PA 17815‐7754                                                                            First Class Mail
Columbia‐Montour Cncl No 504                       5 Audubon Ct                                 Bloomsburg, PA 17815‐7754                                                                            First Class Mail
Congregational Church Of Algonquin                 Blackhawk Area 660                           109 Washington St                 Algonquin, IL 60102‐2627                                           First Class Mail
Connecticut Rivers Cncl 66                         60 Darlin St                                 East Hartford, CT 06108‐3256                                                                         First Class Mail
Connecticut Rivers Cncl 66                         60 Darlin St                                 East Hartford, CT 06108‐3256                                                                         First Class Mail
Connection Church                                  Quapaw Area Council 018                      4110 Memorial Dr                  Gosnell, AR 72315‐5771                                             First Class Mail
Connective Yankee Council                          Charles Flowers                              60 Wellington Road                Milford, CT 06460                                                  First Class Mail
Conquistador Cncl No 413                           2603 N Aspen Ave                             Roswell, NM 88201‐9785                                                                               First Class Mail
Cornhusker Cncl No 324                             Po Box 269                                   Walton, NE 68461‐0269                                                                                First Class Mail
Cornhusker Cncl No 324                             Po Box 269                                   Walton, NE 68461‐0269                                                                                First Class Mail
Coronado Area Council                              644 S Ohio St                                Salina, KS 67401‐3346                                                                                First Class Mail
Corporation Of The President Of The Church Of      Jesus Christ Of Latter‐Day Saints            50 E North Temple, 20Th Fl        Salt Lake City, UT 84150‐0020                                      First Class Mail
Cradle Of Liberty Cncl 525                         1485 Valley Forge Rd                         Wayne, PA 19087‐1346                                                                                 First Class Mail
Cradle of Liberty Cncl 525                         1485 Valley Forge Rd                         Wayne, PA 19087‐1346                                                                                 First Class Mail
Crater Lake Cncl No 491                            3039 Hanley Rd                               Central Point, OR 97502‐1474                                                                         First Class Mail
Crater Lake Cncl No 491                            3039 Hanley Rd                               Central Point, OR 97502‐1474                                                                         First Class Mail
Creditor 106057                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107234                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107253                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107270                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107339                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107390                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107396                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107485                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 107619                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 108284                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 108973                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 109017                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 110067                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 110592                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 110593                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111865                                    3414 Hillsboro Rd                             Nashville, TN 37215‐1412                                                                            First Class Mail
Creditor 111867                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111889                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111913                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111919                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111938                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 111999                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 112084                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 112149                                    Address Redacted                                                                                                                                  First Class Mail
Creditor 74293                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 74515                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 76724                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 76978                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 85177                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 90137                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 91017                                     Address Redacted                                                                                                                                  First Class Mail
Creditor 93114                                     Address Redacted                                                                                                                                  First Class Mail
Crew Janci, LLP                                    Attn: Andria K Seo                                                                                                andria@crewjanci.com            Email
Crew Janci, LLP                                    Attn: Peter B Janci                                                                                               peter@crewjanci.com             Email
Crew Janci, LLP                                    Attn: Stephen F Crew                                                                                              steve@crewjanci.com             Email
Crew Janci, LLP                                    Attn: William Stewart                                                                                             will@crewjanci.com              Email
Crew Janci, LLP, And Hollis K. Mcmilan, PC         Attn: Hollis K Mcmilan                                                                                            hmcmilan@hkmlaw.com             Email
Crossroads Of America Cncl #160                    7125 Fall Creek Rd                            Indianapolis, IN 46256‐3167                                                                         First Class Mail
Dads Club Of Troop One Flushing Inc                Greater New York Councils, Bsa 640            3511 191St St                    Flushing, NY 11358‐2424                                            First Class Mail
Dan Beard Cncl No 438                              10078 Reading Rd                              Cincinnati, OH 45241‐4833                                                                           First Class Mail
Dan Beard Cncl No 438                              10078 Reading Rd                              Cincinnati, OH 45241‐4833                                                                           First Class Mail
Daniel Boone Council                               333 W Haywood St                              Asheville, NC 28801‐3155                                                                            First Class Mail
Daniel Webster Cncl 330                            571 Holt Ave                                  Manchester, NH 03109‐5213                                                                           First Class Mail
Daniel Webster Cncl 330                            571 Holt Ave                                  Manchester, NH 03109‐5213                                                                           First Class Mail
Daniel Webster Cncl 330                            571 Holt Ave                                  Manchester, NH 03109‐5213                                                                           First Class Mail
David A. Jaskowiak                                 David A. Jaskowiak                            815 Greenwood Avenue, Suite 14   Jenkintown, PA 19046                                               First Class Mail
Davies Hood PLLC                                   Jason P. Hood                                                                                                     Jason.Hood@davieshood.com       Email
Davis Miles Mcguire Gardner, PLLC                  Attn: Dwayne D Burns                                                                                              dburns@davismiles.com           Email
Davis Miles Mcguire Gardner, PLLC                  Attn: Michael E Medina                                                                                            mmedina@davismiles.com          Email
Davis Miles Mcguire Gardner, PLLC                  Attn: Steven Weinberger                                                                                           sweingerberger@davismiles.com   Email
De Soto Area Cncl No 13                            118 W Peach St                                El Dorado, AR 71730‐5611                                                                            First Class Mail
Denver Area Cncl No 61                             10455 W 6Th Ave Ste 100                       Denver, CO 80215‐5783                                                                               First Class Mail
Denver Area Cncl No 61                             10455 W 6Th Ave Ste 100                       Denver, CO 80215‐5783                                                                               First Class Mail
Diocese Of Rockville Centre                        Suffolk County Council Inc 404                Po Box 9023                      Rockville Centre, NY 11571‐9023                                    First Class Mail
                                                       Case 20-50527-LSS                             Doc 127                 Filed 12/11/20                    Page 5 of 14
                                                                                                                Exhibit A
                                                                                                       Adv. Service List re 20‐50527

                                Creditor                                                                          Address1                                                                 Email         Method of Service
Diocese Of Rockville Centre                                  Theodore Roosevelt Council 386                50 N Park Ave                Rockville Centre, NY 11570‐4129                                  First Class Mail
Dougherty Law Firm, PA                                       Attn: Adam T Dougherty                                                                                       adam@wetrycases.com            Email
Dougherty Law Firm, PA                                                                                                                                                    giancarlo@wetrycases.com       Email
Dr. Martin Luther King Jr. Elementary School                 211 Square St                                 Utica, NY 13501                                                                               First Class Mail
Dreyer Boyajian LLP                                          Joshua R. Friedman, Esq.                                                                                     jfriedman@dblawny.com          Email
Dumas & Vaughn, A orneys At Law, And Kafoury & Mcdougal      Attn: Ashley L Vaughn                                                                                        ashley@dumasandvaughn.com      Email
Dumas & Vaughn, A orneys At Law, And Kafoury & Mcdougal      Attn: Gilion C Dumas                                                                                         gilion@dumasandvaughn.com      Email
Dumas & Vaughn, A orneys At Law, And Kafoury & Mcdougal      Attn: Mark Mcdougal                                                                                          mcdougal@kafourymcdougal.com   Email
Dumas & Vaughn, A orneys At Law, And Lindsay Hart, LLP       Attn: James L Dumas                                                                                          jdumas@lindsayhart.com         Email
East Carolina Cncl No 426                                    313 Boy Scout Blvd                            Kinston, NC 28501‐1605                                                                        First Class Mail
East Carolina Cncl No 426                                    313 Boy Scout Blvd                            Kinston, NC 28501‐1605                                                                        First Class Mail
East Texas Area Council                                      East Texas Area Council 585                   4908 Hightech Dr             Tyler, TX 75703‐2625                                             First Class Mail
Edmiston & Colton Law Firm                                   Attn: Shane Colton,                                                                                          scolton@yellowstonelaw.com     Email
Edmiston & Colton Law Firm                                   Attn: Tanis M Holm                                                                                           tholm@yellowstonelaw.com       Email
Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.       Joshua B. Schwartz                                                                                           josh@erlegal.com               Email
Eisenberg, Rothweiler, Winkler, Eisenberg & Jeck, P.C.       Stewart J. Eisenberg, and                                                                                    stewart@erlegal.com            Email
Emery Celli Brinckerhoff & Abady LLP                         Debra L. Greenberger                                                                                         dgreenberger@ecbalaw.com       Email
Emmanuel Episcopal Church                                    Blue Grass Council 204                        General Delivery             Winchester, KY 40391                                             First Class Mail
Emmanuel Episcopal Church                                    C/O Emmanuel Episcopal Church                 1603 E Winter Park Rd        Orlando, FL 32803‐2228                                           First Class Mail
Emmanuel Episcopal Church                                    Chief Seattle Council 609                     4400 86Th Ave Se             Mercer Island, WA 98040‐4146                                     First Class Mail
Emmanuel Episcopal Church                                    Five Rivers Council, Inc 375                  380 Pennsylvania Ave         Elmira, NY 14904‐1759                                            First Class Mail
Emmanuel Episcopal Church                                    Last Frontier Council 480                     214 W Farrall                Shawnee, OK 74801‐8320                                           First Class Mail
Emmanuel Episcopal Church                                    National Capital Area Council 082             Po Box 306                   Middleburg, VA 20118‐0306                                        First Class Mail
Emmanuel Episcopal Church                                    North Florida Council 087                     Po Box 302                   Welaka, FL 32193‐0302                                            First Class Mail
Emmanuel Episcopal Church                                    Stonewall Jackson Council 763                 660 S Main St                Harrisonburg, VA 22801‐5819                                      First Class Mail
Emmanuel Episcopal Church                                    Tidewater Council 596                         5181 Singleton Way           Virginia Beach, VA 23462‐4241                                    First Class Mail
Erie Shores Cncl No 460                                      Po Box 8728                                   Toledo, OH 43623‐0728                                                                         First Class Mail
Essex County Correctional Facility                           Attn: Alfaro Ortiz, Director                  354 Doremus Ave              Newark, NJ 71054882                                              First Class Mail
Evangeline Area Council                                      2266 S College Rd Ste E                       Lafayette, LA 70508‐8300                                                                      First Class Mail
Fairfield Community Service Club                             Overland Trails 322                           Po Box 3                     Fairfield, NE 68938‐0003                                         First Class Mail
Faith Lutheran Church                                        Blue Grass Council 204                        1000 Tates Creek Rd          Lexington, KY 40502‐2205                                         First Class Mail
Faith Lutheran Church                                        Buckeye Council 436                           107 6Th St Sw                Massillon, OH 44647‐6523                                         First Class Mail
Faith Lutheran Church                                        Cascade Pacific Council 492                   930 Queen Ave Sw             Albany, OR 97321‐2631                                            First Class Mail
Faith Lutheran Church                                        Central Florida Council 083                   2010 W Granada Blvd          Ormond Beach, FL 32174‐2531                                      First Class Mail
Faith Lutheran Church                                        Central Florida Council 083                   280 E Merritt Ave            Merritt Island, FL 32953‐3415                                    First Class Mail
Faith Lutheran Church                                        Chippewa Valley Council 637                   733 Woodward Ave             Chippewa Falls, WI 54729‐3283                                    First Class Mail
Faith Lutheran Church                                        Circle Ten Council 571                        2200 Sw 3Rd St               Grand Prairie, TX 75051‐4801                                     First Class Mail
Faith Lutheran Church                                        French Creek Council 532                      5414 E Lake Rd               Erie, PA 16511‐1427                                              First Class Mail
Faith Lutheran Church                                        Glaciers Edge Council 620                     1305 Blackhawk Blvd          South Beloit, IL 61080‐2225                                      First Class Mail
Faith Lutheran Church                                        Golden Empire Council 047                     22601 State Highway 88       Pioneer, CA 95666‐9214                                           First Class Mail
Faith Lutheran Church                                        Golden Empire Council 047                     667 E 1St Ave                Chico, CA 95926‐3519                                             First Class Mail
Faith Lutheran Church                                        Great Lakes Fsc 272                           50600 Shelby Rd              Shelby Township, MI 48317‐1248                                   First Class Mail
Faith Lutheran Church                                        Great Rivers Council 653                      2027 Industrial Dr           Jefferson City, MO 65109‐0901                                    First Class Mail
Faith Lutheran Church                                        Great Swest Council 412                       10000 Spain Rd Ne            Albuquerque, NM 87111‐1952                                       First Class Mail
Faith Lutheran Church                                        Great Trail 433                               2726 W Market St             Fairlawn, OH 44333‐4236                                          First Class Mail
Faith Lutheran Church                                        Greater Los Angeles Area 033                  9920 Mills Ave               Whittier, CA 90604‐1032                                          First Class Mail
Faith Lutheran Church                                        Greater Yosemite Council 059                  Po Box 488                   Murphys, CA 95247‐0488                                           First Class Mail
Faith Lutheran Church                                        Hawkeye Area Council 172                      155 Boyson Rd                Marion, IA 52302‐9443                                            First Class Mail
Faith Lutheran Church                                        Indian Nations Council 488                    9222 N Garnett Rd            Owasso, OK 74055‐4424                                            First Class Mail
Faith Lutheran Church                                        Indian Waters Council 553                     1717 Platt Springs Rd # R    West Columbia, SC 29169‐5526                                     First Class Mail
Faith Lutheran Church                                        Longhorn Council 662                          6000 Morriss Rd              Flower Mound, TX 75028‐3709                                      First Class Mail
Faith Lutheran Church                                        Mid Iowa Council 177                          10395 University Ave         Clive, IA 50325‐6472                                             First Class Mail
Faith Lutheran Church                                        Minsi Trails Council 502                      2012 Sullivan Trl            Easton, PA 18040‐8338                                            First Class Mail
Faith Lutheran Church                                        Montana Council 315                           406 5Th Ave Sw               Ronan, MT 59864‐2919                                             First Class Mail
Faith Lutheran Church                                        Northern Star Council 250                     1115 Hanson Blvd Nw          Coon Rapids, MN 55433                                            First Class Mail
Faith Lutheran Church                                        Orange County Council 039                     2219 W Orange Ave            Anaheim, CA 92804‐3445                                           First Class Mail
Faith Lutheran Church                                        Patriots Path Council 358                     381 S Branch Rd              Hillsborough, NJ 08844‐3367                                      First Class Mail
Faith Lutheran Church                                        President Gerald R Ford 781                   2740 Fuller Ave Ne           Grand Rapids, MI 49505‐3746                                      First Class Mail
Faith Lutheran Church                                        Samoset Council, Bsa 627                      207 S Cherry Ave             Marshfield, WI 54449‐3733                                        First Class Mail
Faith Lutheran Church                                        Samoset Council, Bsa 627                      Po Box 6                     Rosholt, WI 54473‐0006                                           First Class Mail
Faith Lutheran Church                                        Sequoyah Council 713                          2909 Weaver Pike             Bristol, TN 37620‐9013                                           First Class Mail
Faith Lutheran Church                                        Southwest Florida Council 088                 705 Leeland Heights Blvd     Lehigh Acres, FL 33972                                           First Class Mail
Faith Lutheran Church                                        Susquehanna Council 533                       2349 Old Turnpike Rd         Lewisburg, PA 17837‐6522                                         First Class Mail
Faith Lutheran Church                                        Three Fires Council 127                       3000 Liberty St              Aurora, IL 60502‐9512                                            First Class Mail
Faith Lutheran Church                                        W D Boyce 138                                 2206 Washington Rd           Washington, IL 61571‐1931                                        First Class Mail
Faith Lutheran Church                                        W.L.A.C.C. 051                                7500 De Soto Ave             Canoga Park, CA 91303‐1430                                       First Class Mail
Faith Lutheran Church                                        Winnebago Council, Bsa 173                    422 N Prairie St             Shell Rock, IA 50670‐7744                                        First Class Mail
Fanizzi & Barr, P.C.                                         Paul Barr                                                                                                    pbarr@fanizziandbarr.com       Email
Far East Council 803                                         Far E Council                                 Unit 35049 Mcb Camp Foster   Fpo, AP 96373‐5049                                               First Class Mail
Far East Council 803                                         Far East Council                              Unit 35049 Mcb Camp Foster   Fpo, AP 96373‐5049                                               First Class Mail
Fields And Associates, LLC                                   Attn: Larry S Fields                                                                                         lsf19@msn.com                  Email
First Baptist Church Of Danville D/B/A Boy Scout Troop 354   871 Main St                                   Danville, VA 24541‐1807                                                                       First Class Mail
First Baptist Church Of Edwardsville                         Greater St Louis Area Council 312             534 Saint Louis St           Edwardsville, IL 62025‐1502                                      First Class Mail
First Baptist Church Of Franklin                             Middle Tennessee Council 560                  828 Murfreesboro Rd          Franklin, TN 37064‐2905                                          First Class Mail
First Baptist Church Of San Diego                            San Diego Imperial Council 049                5055 Governor Dr             San Diego, CA 92122‐2845                                         First Class Mail
First Presbyterian Church                                    Abraham Lincoln Council 144                   116 E Franklin St            Taylorville, IL 62568‐2215                                       First Class Mail
First Presbyterian Church                                    Alabama‐Florida Council 003                   201 N Randolph Ave           Eufaula, AL 36027‐1632                                           First Class Mail
First Presbyterian Church                                    Alabama‐Florida Council 003                   3012 W Main St               Dothan, AL 36305‐1103                                            First Class Mail
First Presbyterian Church                                    Allegheny Highlands Council 382               54 E Corydon St              Bradford, PA 16701‐2050                                          First Class Mail
First Presbyterian Church                                    Andrew Jackson Council 303                    1501 Cherry St               Vicksburg, MS 39180‐3543                                         First Class Mail
First Presbyterian Church                                    Andrew Jackson Council 303                    400 State St                 Natchez, MS 39120‐3475                                           First Class Mail
First Presbyterian Church                                    Anthony Wayne Area 157                        50 E Tipton St               Huntington, IN 46750‐2148                                        First Class Mail
First Presbyterian Church                                    Arbuckle Area Council 468                     223 W Broadway St            Ardmore, OK 73401‐6228                                           First Class Mail
First Presbyterian Church                                    Arbuckle Area Council 468                     Po Box 486                   Ardmore, OK 73402‐0486                                           First Class Mail
First Presbyterian Church                                    Atlanta Area Council 092                      189 Church St Ne             Marietta, GA 30060‐1629                                          First Class Mail
First Presbyterian Church                                    Baden‐Powell Council 368                      367 Church St                Montrose, PA 18801‐1274                                          First Class Mail
First Presbyterian Church                                    Baden‐Powell Council 368                      East Main St                 Marathon, NY 13803                                               First Class Mail
First Presbyterian Church                                    Baltimore Area Council 220                    224 N Main St                Bel Air, MD 21014‐3500                                           First Class Mail
First Presbyterian Church                                    Baltimore Area Council 220                    9325 Presbyterian Cir        Columbia, MD 21045‐1829                                          First Class Mail
First Presbyterian Church                                    Bay Area Council 574                          130 S Arcola St              Angleton, TX 77515‐4901                                          First Class Mail
First Presbyterian Church                                    Bay Area Council 574                          302 S Johnson St             Alvin, TX 77511‐2155                                             First Class Mail
First Presbyterian Church                                    Bay‐Lakes Council 635                         1225 4Th St                  Fond Du Lac, WI 54935‐6727                                       First Class Mail
First Presbyterian Church                                    Bay‐Lakes Council 635                         200 Church St                Neenah, WI 54956‐2540                                            First Class Mail
First Presbyterian Church                                    Black Swamp Area Council 449                  110 W Crawford St            Van Wert, OH 45891‐1902                                          First Class Mail
First Presbyterian Church                                    Black Swamp Area Council 449                  114 W Washington St          Montpelier, OH 43543‐1356                                        First Class Mail
First Presbyterian Church                                    Black Swamp Area Council 449                  2330 S Main St               Findlay, OH 45840‐1146                                           First Class Mail
First Presbyterian Church                                    Black Swamp Area Council 449                  303 W Washington St          Napoleon, OH 43545‐1743                                          First Class Mail
First Presbyterian Church                                    Black Swamp Area Council 449                  96 S Monroe St               Tiffin, OH 44883‐2837                                            First Class Mail
First Presbyterian Church                                    Black Warrior Council 006                     900 Greensboro Ave           Tuscaloosa, AL 35401‐2310                                        First Class Mail
First Presbyterian Church                                    Blackhawk Area 660                            208 E Winnebago St           Winnebago, IL 61088‐9682                                         First Class Mail
First Presbyterian Church                                    Blackhawk Area 660                            221 N Main St                Belvidere, IL 61008‐2847                                         First Class Mail
First Presbyterian Church                                    Blackhawk Area 660                            Po Box 441                   Sterling, IL 61081‐0441                                          First Class Mail
First Presbyterian Church                                    Blackhawk Area 660                            903 S 8Th St                 Oregon, IL 61061‐2122                                            First Class Mail
First Presbyterian Church                                    Blue Grass Council 204                        125 W Main St                Mount Sterling, KY 40353‐1350                                    First Class Mail
First Presbyterian Church                                    Blue Grass Council 204                        508 Cedar Creek Rd           Pikeville, KY 41501‐1419                                         First Class Mail
First Presbyterian Church                                    Blue Grass Council 204                        Po Box 1063                  Harlan, KY 40831‐1063                                            First Class Mail
First Presbyterian Church                                    Blue Mountain Council 604                     2001 W Kennewick Ave         Kennewick, WA 99336‐3204                                         First Class Mail
First Presbyterian Church                                    Blue Mountain Council 604                     201 Sw Dorion Ave            Pendleton, OR 97801‐2125                                         First Class Mail
First Presbyterian Church                                    Blue Mountain Council 604, 6th & Wash         La Grande, OR 97850                                                                           First Class Mail
First Presbyterian Church                                    Blue Ridge Council 551                        108 Cambridge Ave E          Greenwood, SC 29646‐2222                                         First Class Mail
First Presbyterian Church                                    Blue Ridge Council 551                        209 W Washington St          Greenville, SC 29601                                             First Class Mail
First Presbyterian Church                                    Blue Ridge Council 551                        302 W Whitner St             Anderson, SC 29624‐1415                                          First Class Mail
First Presbyterian Church                                    Blue Ridge Council 551                        402 W Main St                Laurens, SC 29360                                                First Class Mail
First Presbyterian Church                                    Blue Ridge Council 551                        510 E Curtis St              Simpsonville, SC 29681‐2666                                      First Class Mail
First Presbyterian Church                                    Blue Ridge Mtns Council 599                   1215 V E S Rd                Lynchburg, VA 24503‐2046                                         First Class Mail
First Presbyterian Church                                    Blue Ridge Mtns Council 599                   2101 Jefferson St Sw         Roanoke, VA 24014‐2401                                           First Class Mail
First Presbyterian Church                                    Blue Ridge Mtns Council 599                   408 Jefferson Ave N          Pulaski, VA 24301‐4616                                           First Class Mail
                                       Case 20-50527-LSS                         Doc 127                Filed 12/11/20                Page 6 of 14
                                                                                            Exhibit A
                                                                                   Adv. Service List re 20‐50527

                            Creditor                                                           Address1                                               Email   Method of Service
First Presbyterian Church                 Blue Ridge Mtns Council 599                  800 N Main St               South Boston, VA 24592‐3341                First Class Mail
First Presbyterian Church                 Blue Ridge Mtns Council 599                  Po Box 2                    Galax, VA 24333‐0002                       First Class Mail
First Presbyterian Church                 Buckskin 617                                 1015 5Th Ave                Huntington, WV 25701‐2202                  First Class Mail
First Presbyterian Church                 Buckskin 617                                 1341 Juliana St             Parkersburg, WV 26101‐3901                 First Class Mail
First Presbyterian Church                 Buffalo Trace 156                            Po Box 824                  Olney, IL 62450‐0824                       First Class Mail
First Presbyterian Church                 C/O Tom Hoskins                              2745 Whistler Ln Se         Owens Cross Roads, AL 35763‐9386           First Class Mail
First Presbyterian Church                 Caddo Area Council 584                       516 Pecan St                Texarkana, AR 71854‐5336                   First Class Mail
First Presbyterian Church                 California Inland Empire Council 045         33122 Grape St              Wildomar, CA 92595‐8377                    First Class Mail
First Presbyterian Church                 California Inland Empire Council 045         869 N Euclid Ave            Upland, CA 91786‐3973                      First Class Mail
First Presbyterian Church                 Cape Fear Council 425                        125 S 3Rd St                Wilmington, NC 28401‐4554                  First Class Mail
First Presbyterian Church                 Cape Fear Council 425                        511 N Thompson St           Whiteville, NC 28472‐3423                  First Class Mail
First Presbyterian Church                 Cape Fear Council 425                        Po Box 1061                 Lumberton, NC 28359‐1061                   First Class Mail
First Presbyterian Church                 Central Florida Council 083                  106 E Church St             Orlando, FL 32801‐3341                     First Class Mail
First Presbyterian Church                 Central Florida Council 083                  15 Church St                Kissimmee, FL 34741‐5126                   First Class Mail
First Presbyterian Church                 Central Florida Council 083                  500 S Highland Ave          Apopka, FL 32703‐5342                      First Class Mail
First Presbyterian Church                 Central Florida Council 083                  509 Magnolia St             New Smyrna Beach, FL 32168‐7340            First Class Mail
First Presbyterian Church                 Central Florida Council 083                  724 N Woodland Blvd         Deland, FL 32720‐2707                      First Class Mail
First Presbyterian Church                 Central N Carolina Council 416               200 Vance Ave               Kannapolis, NC 28081                       First Class Mail
First Presbyterian Church                 Central N Carolina Council 416               208 S Green St              Wadesboro, NC 28170‐2646                   First Class Mail
First Presbyterian Church                 Central N Carolina Council 416               302 E Windsor St            Monroe, NC 28112‐4842                      First Class Mail
First Presbyterian Church                 Central N Carolina Council 416               70 Union St N               Concord, NC 28025‐4767                     First Class Mail
First Presbyterian Church                 Central N Carolina Council 416               904 Fayetteville Rd         Rockingham, NC 28379‐3706                  First Class Mail
First Presbyterian Church                 Chattahoochee Council 091                    1100 1St Ave                Columbus, GA 31901‐2404                    First Class Mail
First Presbyterian Church                 Chattahoochee Council 091                    120 Broad St                Lagrange, GA 30240‐2704                    First Class Mail
First Presbyterian Church                 Cherokee Area Council 469 469                505 S Dewey Ave             Bartlesville, OK 74003‐3513                First Class Mail
First Presbyterian Church                 Cherokee Area Council 556                    1 Harker Rd                 Fort Oglethorpe, GA 30742‐3777             First Class Mail
First Presbyterian Church                 Cherokee Area Council 556                    433 N Ocoee St              Cleveland, TN 37311‐5087                   First Class Mail
First Presbyterian Church                 Chickasaw Council 558                        1 John Calvin Cir           Greenville, MS 38701‐6306                  First Class Mail
First Presbyterian Church                 Chickasaw Council 558                        1 John Calvin Cir           Greenville, MS 38701‐6306                  First Class Mail
First Presbyterian Church                 Chickasaw Council 558                        1100 W Highway 8            Cleveland, MS 38732‐2261                   First Class Mail
First Presbyterian Church                 Chickasaw Council 558                        300 Main St                 Greenwood, MS 38930‐4418                   First Class Mail
First Presbyterian Church                 Chief Cornplanter Council, Bsa 538           300 Market St               Warren, PA 16365‐2360                      First Class Mail
First Presbyterian Church                 Chippewa Valley Council 637                  2112 Rudolph Rd             Eau Claire, WI 54701‐4750                  First Class Mail
First Presbyterian Church                 Cimarron Council 474                         524 S Duncan St             Stillwater, OK 74074‐4045                  First Class Mail
First Presbyterian Church                 Circle Ten Council 571                       1028 S Belt Line Rd         Mesquite, TX 75149‐5066                    First Class Mail
First Presbyterian Church                 Circle Ten Council 571                       1835 Young St               Dallas, TX 75201‐5611                      First Class Mail
First Presbyterian Church                 Circle Ten Council 571                       818 N Main St               Bonham, TX 75418‐3724                      First Class Mail
First Presbyterian Church                 Circle Ten Council 571                       Po Box 646                  Paris, TX 75461‐0646                       First Class Mail
First Presbyterian Church                 Colonial Virginia Council 595                514 S Armistead Ave         Hampton, VA 23669‐4109                     First Class Mail
First Presbyterian Church                 Conquistador Council Bsa 413                 920 N Turner St             Hobbs, NM 88240‐5156                       First Class Mail
First Presbyterian Church                 Cornhusker Council 324                       321 N 5Th St                Beatrice, NE 68310‐2952                    First Class Mail
First Presbyterian Church                 Coronado Area Council 192                    223 N 4Th Ave               Hill City, KS 67642‐1818                   First Class Mail
First Presbyterian Church                 Coronado Area Council 192                    2900 Hall St                Hays, KS 67601‐1875                        First Class Mail
First Presbyterian Church                 Coronado Area Council 192                    308 S 8Th St                Salina, KS 67401‐3916                      First Class Mail
First Presbyterian Church                 Coronado Area Council 192                    801 Leavenworth St          Manhattan, KS 66502‐5942                   First Class Mail
First Presbyterian Church                 Coronado Area Council 192                    Po Box 148                  Junction City, KS 66441‐0154               First Class Mail
First Presbyterian Church                 Cradle Of Liberty Council 525                750 N Evans St              Pottstown, PA 19464‐4616                   First Class Mail
First Presbyterian Church                 Crater Lake Council 491                      230 Ne 9Th St               Bend, OR 97701‐5137                        First Class Mail
First Presbyterian Church                 Dan Beard Council, Bsa 438                   115 S Vine St               Harrison, OH 45030‐1313                    First Class Mail
First Presbyterian Church                 Dan Beard Council, Bsa 438                   227 North St                Batavia, OH 45103                          First Class Mail
First Presbyterian Church                 Dan Beard Council, Bsa 438                   2910 Central Ave            Middletown, OH 45044‐4900                  First Class Mail
First Presbyterian Church                 Del Mar Va 081                               292 W Main St               Newark, DE 19711‐3235                      First Class Mail
First Presbyterian Church                 Denver Area Council 061                      3940 27 1/2 Rd              Grand Junction, CO 81506‐4185              First Class Mail
First Presbyterian Church                 East Carolina Council 426                    1400 S Elm St               Greenville, NC 27858‐3746                  First Class Mail
First Presbyterian Church                 East Carolina Council 426                    153 N Church St             Rocky Mount, NC 27804‐5402                 First Class Mail
First Presbyterian Church                 East Carolina Council 426                    400 N Bayshore Blvd         Jacksonville, NC 28540‐5448                First Class Mail
First Presbyterian Church                 East Carolina Council 426                    414 Sunset Rd Nw            Wilson, NC 27893‐2956                      First Class Mail
First Presbyterian Church                 Five Rivers Council, Inc 375                 10 S Main St                Canisteo, NY 14823‐1163                    First Class Mail
First Presbyterian Church                 Five Rivers Council, Inc 375                 Po Box 305                  Cohocton, NY 14826‐0305                    First Class Mail
First Presbyterian Church                 Flint River Council 095                      403 Birdsong St             Thomaston, GA 30286‐4027                   First Class Mail
First Presbyterian Church                 French Creek Council 532                     215 E Bissell Ave           Oil City, PA 16301‐2001                    First Class Mail
First Presbyterian Church                 French Creek Council 532                     216 N Franklin St           Titusville, PA 16354‐1702                  First Class Mail
First Presbyterian Church                 French Creek Council 532                     890 Liberty St              Meadville, PA 16335‐2608                   First Class Mail
First Presbyterian Church                 Garden State Council 690                     119 W Commerce St           Bridgeton, NJ 08302‐1803                   First Class Mail
First Presbyterian Church                 Garden State Council 690                     125 Garden St               Mount Holly, NJ 08060‐1841                 First Class Mail
First Presbyterian Church                 Georgia‐Carolina 093                         224 Barnwell Ave Nw         Aiken, SC 29801‐3904                       First Class Mail
First Presbyterian Church                 Glaciers Edge Council 620                    148 N Park St               Reedsburg, WI 53959‐1668                   First Class Mail
First Presbyterian Church                 Golden Empire Council 047                    2315 Plr St                 Redding, CA 96001                          First Class Mail
First Presbyterian Church                 Grand Canyon Council 010                     161 N Mesa Dr               Mesa, AZ 85201‐6756                        First Class Mail
First Presbyterian Church                 Great Rivers Council 653                     120 N 6Th St                Hannibal, MO 63401‐3411                    First Class Mail
First Presbyterian Church                 Great Rivers Council 653                     214 N Jefferson St          Vandalia, MO 63382‐1411                    First Class Mail
First Presbyterian Church                 Great Rivers Council 653                     324 Madison St              Jefferson City, MO 65101‐3109              First Class Mail
First Presbyterian Church                 Great Rivers Council 653                     718 Court St                Fulton, MO 65251‐1968                      First Class Mail
First Presbyterian Church                 Great Salt Lake Council 590                  12 C St                     Salt Lake City, UT 84103‐2329              First Class Mail
First Presbyterian Church                 Great Smoky Mountain Council 557             600 W Main St               Morristown, TN 37814‐4509                  First Class Mail
First Presbyterian Church                 Great Smoky Mountain Council 557             601 Church St               Sweetwater, TN 37874‐2906                  First Class Mail
First Presbyterian Church                 Great Swest Council 412                      865 N Dustin Ave            Farmington, NM 87401‐6103                  First Class Mail
First Presbyterian Church                 Great Swest Council 412                      1159 E 3Rd Ave              Durango, CO 81301‐5288                     First Class Mail
First Presbyterian Church                 Greater New York Councils, Bsa 640           8960 164Th St               Jamaica, NY 11432‐5142                     First Class Mail
First Presbyterian Church                 Greater Tampa Bay Area 089                   355 S Florida Ave           Bartow, FL 33830‐4706                      First Class Mail
First Presbyterian Church                 Greater Tampa Bay Area 089                   37412 Church Ave            Dade City, FL 33525‐4032                   First Class Mail
First Presbyterian Church                 Greater Tampa Bay Area 089                   5510 19Th St                Zephyrhills, FL 33542‐4599                 First Class Mail
First Presbyterian Church                 Greater Wyoming Council 638                  511 Carey Ave               Gillette, WY 82716‐4332                    First Class Mail
First Presbyterian Church                 Green Mountain 592                           39 Summer St                Barre, VT 05641‐3746                       First Class Mail
First Presbyterian Church                 Gulf Stream Council 085                      2240 Se Walton Rd           Port Saint Lucie, FL 34952‐7834            First Class Mail
First Presbyterian Church                 Gulf Stream Council 085                      2240 Se Walton Rd           Port St Lucie, FL 34952‐7834               First Class Mail
First Presbyterian Church                 Gulf Stream Council 085                      600 W Camino Real           Boca Raton, FL 33486‐5523                  First Class Mail
First Presbyterian Church                 Gulf Stream Council 085                      717 Prosperity Farms Rd     North Palm Beach, FL 33408‐4198            First Class Mail
First Presbyterian Church                 Hawkeye Area Council 172                     Po Box 24                   Williamsburg, IA 52361‐0024                First Class Mail
First Presbyterian Church                 Heart Of America Council 307                 100 N Pleasant St           Independence, MO 64050‐2654                First Class Mail
First Presbyterian Church                 Heart Of America Council 307                 138 E Shawnee St            Gardner, KS 66030‐1318                     First Class Mail
First Presbyterian Church                 Heart Of America Council 307                 2415 Clinton Pkwy           Lawrence, KS 66047‐3723                    First Class Mail
First Presbyterian Church                 Heart Of America Council 307                 344 Main St                 Osawatomie, KS 66064‐1329                  First Class Mail
First Presbyterian Church                 Hudson Valley Council 374                    2568 South Ave              Wappingers Falls, NY 12590‐3193            First Class Mail
First Presbyterian Church                 Hudson Valley Council 374                    30 Goshen Ave               Washingtonville, NY 10992‐1115             First Class Mail
First Presbyterian Church                 Hudson Valley Council 374                    Po Box 128                  Milford, PA 18337‐0128                     First Class Mail
First Presbyterian Church                 Illowa Council 133                           1702 Iowa St                Davenport, IA 52803‐4315                   First Class Mail
First Presbyterian Church                 Illowa Council 133                           200 S 12Th St               Le Claire, IA 52753‐9553                   First Class Mail
First Presbyterian Church                 Illowa Council 133                           401 Iowa Ave                Muscatine, IA 52761‐3819                   First Class Mail
First Presbyterian Church                 Inland Nwest Council 611                     405 S Van Buren St          Moscow, ID 83843‐2940                      First Class Mail
First Presbyterian Church                 Iroquois Trail Council 376                   300 E Main St               Batavia, NY 14020‐2314                     First Class Mail
First Presbyterian Church                 Istrouma Area Council 211                    111 N Pine St               Hammond, LA 70401‐3244                     First Class Mail
First Presbyterian Church                 Lake Erie Council 440                        225 Williams St             Huron, OH 44839‐1637                       First Class Mail
First Presbyterian Church                 Lasalle Council 165                          3401 Valparaiso St          Valparaiso, IN 46383‐2453                  First Class Mail
First Presbyterian Church                 Lasalle Council 165                          Po Box 433                  Plymouth, IN 46563‐0433                    First Class Mail
First Presbyterian Church                 Last Frontier Council 480                    1001 Nw 25Th St             Oklahoma City, OK 73106‐5678               First Class Mail
First Presbyterian Church                 Last Frontier Council 480                    1001 S Rankin St            Edmond, OK 73034‐4766                      First Class Mail
First Presbyterian Church                 Last Frontier Council 480                    555 S University Blvd       Norman, OK 73069‐5747                      First Class Mail
First Presbyterian Church                 Laurel Highlands Council 527                 252 College Ave             Beaver, PA 15009‐2706                      First Class Mail
First Presbyterian Church                 Laurel Highlands Council 527                 601 Walnut St               Hollidaysburg, PA 16648‐2111               First Class Mail
First Presbyterian Church                 Leatherstocking 400                          304 Broad St                Oneida, NY 13421‐2104                      First Class Mail
First Presbyterian Church                 Leatherstocking 400                          90 Morgan St                Ilion, NY 13357‐2260                       First Class Mail
First Presbyterian Church                 Leatherstocking 400                          Marion Ave                  Gilbertsville, NY 13776                    First Class Mail
First Presbyterian Church                 Lincoln Heritage Council 205                 1016 Pear Orchard Rd        Elizabethtown, KY 42701‐9476               First Class Mail
First Presbyterian Church                 Lincoln Heritage Council 205                 1328 Griffith Ave           Owensboro, KY 42301‐2817                   First Class Mail
First Presbyterian Church                 Lincoln Heritage Council 205                 158 S Main St               Greenville, KY 42345‐1592                  First Class Mail
First Presbyterian Church                 Lincoln Heritage Council 205                 629 Main St                 Shelbyville, KY 40065‐1108                 First Class Mail
                                       Case 20-50527-LSS                          Doc 127                Filed 12/11/20                Page 7 of 14
                                                                                             Exhibit A
                                                                                    Adv. Service List re 20‐50527

                            Creditor                                                           Address1                                                     Email   Method of Service
First Presbyterian Church                 Longhorn Council 662                          1002 Fox Ave                Lewisville, TX 75067‐5128                       First Class Mail
First Presbyterian Church                 Longhorn Council 662                          704 M L King Jr Dr          Copperas Cove, TX 76522‐2535                    First Class Mail
First Presbyterian Church                 Longhouse Council 373                         112 South St                Auburn, NY 13021‐4838                           First Class Mail
First Presbyterian Church                 Longhouse Council 373                         603 Tulip St                Liverpool, NY 13088‐5044                        First Class Mail
First Presbyterian Church                 Longhouse Council 373                         64 Oswego St                Baldwinsville, NY 13027‐2426                    First Class Mail
First Presbyterian Church                 Louisiana Purchase Council 213                310 S Washington St         Bastrop, LA 71220‐4526                          First Class Mail
First Presbyterian Church                 Mid Iowa Council 177                          228 W 4Th St                Ottumwa, IA 52501‐2512                          First Class Mail
First Presbyterian Church                 Mid‐America Council 326                       1111 5Th Ave N              Fort Dodge, IA 50501‐3243                       First Class Mail
First Presbyterian Church                 Mid‐America Council 326                       216 S 34Th St               Omaha, NE 68131‐3404                            First Class Mail
First Presbyterian Church                 Mid‐America Council 326                       216 W 3Rd St                Wayne, NE 68787‐1803                            First Class Mail
First Presbyterian Church                 Mid‐America Council 326                       601 Omaha Ave               Essex, IA 51638‐8051                            First Class Mail
First Presbyterian Church                 Middle Tennessee Council 560                  213 Main St                 Clarksville, TN 37040‐3237                      First Class Mail
First Presbyterian Church                 Mississippi Valley Council 141 141            301 W Washington St         Rushville, IL 62681‐1353                        First Class Mail
First Presbyterian Church                 Mississippi Valley Council 141 141            902 S Walnut St             Mount Pleasant, IA 52641‐2433                   First Class Mail
First Presbyterian Church                 Montana Council 315                           209 2Nd St S                Stanford, MT 59479‐9456                         First Class Mail
First Presbyterian Church                 Montana Council 315                           215 5Th Ave S               Lewistown, MT 59457‐2913                        First Class Mail
First Presbyterian Church                 Montana Council 315, 11th Ave & Ewing         Helena, MT 59601                                                            First Class Mail
First Presbyterian Church                 Moraine Trails Council 500                    125 N Jefferson St          New Castle, PA 16101‐3904                       First Class Mail
First Presbyterian Church                 Mount Baker Council, Bsa 606                  2936 Rockefeller Ave        Everett, WA 98201‐4020                          First Class Mail
First Presbyterian Church                 Muskingum Valley Council, Bsa 467             106 N Gay St                Mount Vernon, OH 43050‐2504                     First Class Mail
First Presbyterian Church                 North Florida Council 087                     511 Se 3Rd St               Ocala, FL 34471‐2211                            First Class Mail
First Presbyterian Church                 North Florida Council 087                     Po Box 469                  Lake City, FL 32056‐0469                        First Class Mail
First Presbyterian Church                 Northeast Georgia Council 101                 800 S Enota Dr Ne           Gainesville, GA 30501‐2431                      First Class Mail
First Presbyterian Church                 Northeast Illinois 129                        219 W Maple Ave             Libertyville, IL 60048‐2137                     First Class Mail
First Presbyterian Church                 Northern Lights Council 429                   3rd & Thayer                Bismarck, ND 58501                              First Class Mail
First Presbyterian Church                 Northern New Jersey Council, Bsa 333          722 E Ridgewood Ave         Ridgewood, NJ 07450‐3907                        First Class Mail
First Presbyterian Church                 Northern Star Council 250                     4821 Bloom Ave              White Bear Lake, MN 55110‐2703                  First Class Mail
First Presbyterian Church                 Northwest Georgia Council 100                 E 3rd Ave                   Rome, GA 30161                                  First Class Mail
First Presbyterian Church                 Occoneechee 421                               101 Spring Ave              Spring Lake, NC 28390‐3342                      First Class Mail
First Presbyterian Church                 Occoneechee 421                               222 Young St                Henderson, NC 27536‐4251                        First Class Mail
First Presbyterian Church                 Occoneechee 421                               901 N Park Ave              Dunn, NC 28334‐3241                             First Class Mail
First Presbyterian Church                 Ohio River Valley Council 619                 110 S Marietta St           Saint Clairsville, OH 43950‐1159                First Class Mail
First Presbyterian Church                 Ohio River Valley Council 619                 200 S Court St              New Cumberland, WV 26047                        First Class Mail
First Presbyterian Church                 Ohio River Valley Council 619                 59 E Benjamin Dr            New Martinsville, WV 26155‐2705                 First Class Mail
First Presbyterian Church                 Ohio River Valley Council 619                 Union St                    Mt Pleasant, OH 43939                           First Class Mail
First Presbyterian Church                 Old N State Council 070                       420 W Walker Ave            Asheboro, NC 27203‐6722                         First Class Mail
First Presbyterian Church                 Old N State Council 070                       508 W Davis St              Burlington, NC 27215‐3761                       First Class Mail
First Presbyterian Church                 Old N State Council 070                       617 N Elm St                Greensboro, NC 27401‐2019                       First Class Mail
First Presbyterian Church                 Old N State Council 070                       918 N Main St               High Point, NC 27262‐3924                       First Class Mail
First Presbyterian Church                 Old N State Council 070                       Po Box 586                  Lexington, NC 27293‐0586                        First Class Mail
First Presbyterian Church                 Orange County Council 039                     11832 Euclid St             Garden Grove, CA 92840‐2227                     First Class Mail
First Presbyterian Church                 Orange County Council 039                     838 N Euclid St             Fullerton, CA 92832‐1010                        First Class Mail
First Presbyterian Church                 Ore‐Ida Council 106 ‐ Bsa 106                 950 W State St              Boise, ID 83702‐5440                            First Class Mail
First Presbyterian Church                 Overland Trails 322                           1901 W Leota St             North Platte, NE 69101‐6441                     First Class Mail
First Presbyterian Church                 Overland Trails 322                           2103 W Anna St              Grand Island, NE 68803‐5824                     First Class Mail
First Presbyterian Church                 Overland Trails 322                           621 N Lincoln Ave           Hastings, NE 68901‐5118                         First Class Mail
First Presbyterian Church                 Ozark Trails Council 306                      420 W Main St               Branson, MO 65616‐2726                          First Class Mail
First Presbyterian Church                 Ozark Trails Council 306                      509 Pearl                   Joplin, MO 64801                                First Class Mail
First Presbyterian Church                 Ozark Trails Council 306                      511 W Broadway St           Webb City, MO 64870‐1811                        First Class Mail
First Presbyterian Church                 Ozark Trails Council 306                      919 E 10Th St               Rolla, MO 65401‐3501                            First Class Mail
First Presbyterian Church                 Ozark Trails Council 306                      Po Box 13                   Webb City, MO 64870‐0013                        First Class Mail
First Presbyterian Church                 Palmetto Council 549                          234 E Main St               Rock Hill, SC 29730‐4542                        First Class Mail
First Presbyterian Church                 Palmetto Council 549                          393 E Main St               Spartanburg, SC 29302‐1917                      First Class Mail
First Presbyterian Church                 Palmetto Council 549                          700 N Main St               Lancaster, SC 29720‐2140                        First Class Mail
First Presbyterian Church                 Pathway To Adventure 456                      3739 Cherry Hill Dr         Crown Point, IN 46307‐8937                      First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     11 Springfield Ave          Cranford, NJ 07016‐2116                         First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     158 Central Ave             Stirling, NJ 07980‐1258                         First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     1731 Church St              Rahway, NJ 07065‐3501                           First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     218 Dunellen Ave            Dunellen, NJ 08812‐1232                         First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     35 Church St                Rockaway, NJ 07866‐3059                         First Class Mail
First Presbyterian Church                 Patriots Path Council 358                     513 Birch St                Boonton, NJ 07005‐1701                          First Class Mail
First Presbyterian Church                 Pee Dee Area Council 552                      700 Park Ave                Florence, SC 29501‐5149                         First Class Mail
First Presbyterian Church                 Pee Dee Area Council 552                      9 W Calhoun St              Sumter, SC 29150‐4216                           First Class Mail
First Presbyterian Church                 Piedmont Council 420                          237 2Nd St Nw               Hickory, NC 28601‐4932                          First Class Mail
First Presbyterian Church                 Piedmont Council 420                          249 W Mclelland Ave         Mooresville, NC 28115‐3132                      First Class Mail
First Presbyterian Church                 Piedmont Council 420                          701 N Main Ave              Newton, NC 28658‐3145                           First Class Mail
First Presbyterian Church                 Piedmont Council 420                          Po Box 1                    Belmont, NC 28012‐0001                          First Class Mail
First Presbyterian Church                 Piedmont Council 420                          107 W Academy St            Cherryville, NC 28021‐3201                      First Class Mail
First Presbyterian Church                 Piedmont Council 420                          125 N Meeting St            Statesville, NC 28677‐5277                      First Class Mail
First Presbyterian Church                 Piedmont Council 420                          1621 E Garrison Blvd        Gastonia, NC 28054‐5130                         First Class Mail
First Presbyterian Church                 Piedmont Council 420                          237 2Nd St Nw               Hickory, NC 28601‐4932                          First Class Mail
First Presbyterian Church                 Pony Express Council 311                      302 N 5Th St                Atchison, KS 66002‐2425                         First Class Mail
First Presbyterian Church                 Potawatomi Area Council 651                   810 N East Ave              Waukesha, WI 53186‐4808                         First Class Mail
First Presbyterian Church                 President Gerald R Ford 781                   508 Franklin Ave            Grand Haven, MI 49417‐1496                      First Class Mail
First Presbyterian Church                 President Gerald R Ford 781                   659 State St                Holland, MI 49423‐5158                          First Class Mail
First Presbyterian Church                 Quapaw Area Council 018                       213 Whittington Ave         Hot Springs, AR 71901‐3409                      First Class Mail
First Presbyterian Church                 Quivira Council, Bsa 198                      1400 N Main St              Mcpherson, KS 67460‐1902                        First Class Mail
First Presbyterian Church                 Quivira Council, Bsa 198                      201 E Sherman St            Hutchinson, KS 67501‐7161                       First Class Mail
First Presbyterian Church                 Rainbow Council 702                           180 N Weber Rd              Bolingbrook, IL 60440‐1564                      First Class Mail
First Presbyterian Church                 Rainbow Council 702                           200 E Jackson St            Morris, IL 60450‐1804                           First Class Mail
First Presbyterian Church                 Rio Grande Council 775                        709 S Iowa Ave              Weslaco, TX 78596‐7035                          First Class Mail
First Presbyterian Church                 Rocky Mountain Council 063                    220 W 10Th St               Pueblo, CO 81003‐2906                           First Class Mail
First Presbyterian Church                 Sagamore Council 162                          104 N Illinois St           Monticello, IN 47960‐2058                       First Class Mail
First Presbyterian Church                 San Diego Imperial Council 049                2001 S El Camino Real       Oceanside, CA 92054‐6230                        First Class Mail
First Presbyterian Church                 San Diego Imperial Council 049                320 Date St                 San Diego, CA 92101‐2610                        First Class Mail
First Presbyterian Church                 Santa Fe Trail Council 194                    202 N Wern St               Lakin, KS 67860                                 First Class Mail
First Presbyterian Church                 Santa Fe Trail Council 194                    803 Central Ave             Dodge City, KS 67801‐4904                       First Class Mail
First Presbyterian Church                 Seneca Waterways 397                          21 Church St                Pittsford, NY 14534‐2005                        First Class Mail
First Presbyterian Church                 Seneca Waterways 397                          25 Cayuga St                Seneca Falls, NY 13148                          First Class Mail
First Presbyterian Church                 Seneca Waterways 397                          25 Church St                Pittsford, NY 14534‐2005                        First Class Mail
First Presbyterian Church                 Seneca Waterways 397                          42 E Main St                Waterloo, NY 13165‐1431                         First Class Mail
First Presbyterian Church                 Sequoyah Council 713                          700 Florida Ave             Bristol, TN 37620                               First Class Mail
First Presbyterian Church                 Shenandoah Area Council 598                   116 Loudoun St Mall         Winchester, VA 22601                            First Class Mail
First Presbyterian Church                 Shenandoah Area Council 598                   116 S Loudoun St            Winchester, VA 22601‐4722                       First Class Mail
First Presbyterian Church                 Simon Kenton Council 441                      210 W 5Th St                Marysville, OH 43040‐1112                       First Class Mail
First Presbyterian Church                 Simon Kenton Council 441                      214 N Hinde St              Washington Court House, OH 43160‐1310           First Class Mail
First Presbyterian Church                 Simon Kenton Council 441                      222 N Broad St              Lancaster, OH 43130‐3001                        First Class Mail
First Presbyterian Church                 Simon Kenton Council 441                      405 S Main St               Pataskala, OH 43062‐8399                        First Class Mail
First Presbyterian Church                 Simon Kenton Council 441                      73 W Winter St              Delaware, OH 43015‐1934                         First Class Mail
First Presbyterian Church                 South Texas Council 577                       301 Highway 35 N            Rockport, TX 78382‐2734                         First Class Mail
First Presbyterian Church                 South Texas Council 577                       430 S Carancahua St         Corpus Christi, TX 78401‐3436                   First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       111 Capital Ave Ne          Battle Creek, MI 49017‐3928                     First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       120 Pine St                 Paw Paw, MI 49079‐1351                          First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       300 E Chicago St            Jonesville, MI 49250‐1187                       First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       321 W South St              Kalamazoo, MI 49007‐4708                        First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       743 W Michigan Ave          Jackson, MI 49201‐1908                          First Class Mail
First Presbyterian Church                 Southern Shores Fsc 783                       8047 Church St              Richland, MI 49083‐9629                         First Class Mail
First Presbyterian Church                 Southwest Florida Council 088                 1402 Manatee Ave W          Bradenton, FL 34205‐6774                        First Class Mail
First Presbyterian Church                 Suffolk County Council Inc 404                175 E Main St               Smithtown, NY 11787‐2808                        First Class Mail
First Presbyterian Church                 Suffolk County Council Inc 404                Po Box 397                  Port Jefferson, NY 11777‐0397                   First Class Mail
First Presbyterian Church                 Susquehanna Council 533                       Po Box 751                  Sunbury, PA 17801‐0751                          First Class Mail
First Presbyterian Church                 Suwannee River Area Council 664               306 N Madison St            Quincy, FL 32351‐1823                           First Class Mail
First Presbyterian Church                 Tecumseh 439                                  1130 Highview Dr            Fairborn, OH 45324‐5622                         First Class Mail
First Presbyterian Church                 Tecumseh 439                                  116 W Court St              Urbana, OH 43078‐1616                           First Class Mail
First Presbyterian Church                 The Spirit Of Adventure 227                   346 Broadway                Haverhill, MA 01832‐2922                        First Class Mail
First Presbyterian Church                 Theodore Roosevelt Council 386                182 1St St                  Mineola, NY 11501‐4024                          First Class Mail
First Presbyterian Church                 Theodore Roosevelt Council 386                474 Wantagh Ave             Levittown, NY 11756‐5321                        First Class Mail
                                           Case 20-50527-LSS                       Doc 127                Filed 12/11/20                     Page 8 of 14
                                                                                              Exhibit A
                                                                                     Adv. Service List re 20‐50527

                                Creditor                                                          Address1                                                                     Email        Method of Service
First Presbyterian Church                     Three Fires Council 127                    715 N Carlton Ave                Wheaton, IL 60187‐4020                                            First Class Mail
First Presbyterian Church                     Tidewater Council 596                      820 Colonial Ave                 Norfolk, VA 23507‐1810                                            First Class Mail
First Presbyterian Church                     Tukabatchee Area Council 005               100 W Bridge St                  Wetumpka, AL 36092‐2603                                           First Class Mail
First Presbyterian Church                     Tuscarora Council 424                      1101 E Ash St                    Goldsboro, NC 27530‐5101                                          First Class Mail
First Presbyterian Church                     Tuscarora Council 424                      South 3rd St                     Smithfield, NC 27577                                              First Class Mail
First Presbyterian Church                     Twin Rivers Council 364                    3212 Church St                   Valatie, NY 12184‐2303                                            First Class Mail
First Presbyterian Church                     Twin Rivers Council 364                    57 Church St                     Saranac Lake, NY 12983‐1816                                       First Class Mail
First Presbyterian Church                     Twin Valley Council Bsa 283                706 3Rd Ave S                    Saint James, MN 56081‐1745                                        First Class Mail
First Presbyterian Church                     Ventura County Council 057                 850 Ivywood Dr                   Oxnard, CA 93030‐3401                                             First Class Mail
First Presbyterian Church                     Voyageurs Area 286                         501 Minnesota Ave Nw             Bemidji, MN 56601‐3024                                            First Class Mail
First Presbyterian Church                     W D Boyce 138                              1003 5Th St                      Mendota, IL 61342‐1911                                            First Class Mail
First Presbyterian Church                     W D Boyce 138                              101 N Main St                    Lewistown, IL 61542‐1408                                          First Class Mail
First Presbyterian Church                     W.L.A.C.C. 051                             24317 Newhall Ave                Newhall, CA 91321‐2721                                            First Class Mail
First Presbyterian Church                     Water And Woods Council 782                503 S Leroy St                   Fenton, MI 48430‐2152                                             First Class Mail
First Presbyterian Church                     Westark Area Council 016                   116 N 12Th St                    Fort Smith, AR 72901‐2742                                         First Class Mail
First Presbyterian Church                     Westark Area Council 016                   1901 S 26Th St                   Rogers, AR 72758‐6126                                             First Class Mail
First Presbyterian Church                     Westark Area Council 016                   220 N Arbor Dr                   Harrison, AR 72601‐4667                                           First Class Mail
First Presbyterian Church                     Westark Area Council 016                   901 Ne J St                      Bentonville, AR 72712‐4933                                        First Class Mail
First Presbyterian Church                     Westchester Putnam 388                     411 Route 6N                     Mahopac, NY 10541‐4755                                            First Class Mail
First Presbyterian Church                     Winnebago Council, Bsa 173                 115 6Th Ave Nw                   Independence, IA 50644‐1701                                       First Class Mail
First Presbyterian Church                     Yocona Area Council 748                    919 E Shiloh Rd                  Corinth, MS 38834‐2651                                            First Class Mail
First Presbyterian Church                     Yocona Area Council 748                    924 Van Buren Ave                Oxford, MS 38655‐3960                                             First Class Mail
First Presbyterian Church                     Yocona Area Council 748                    Po Box 1725                      Tupelo, MS 38802‐1725                                             First Class Mail
First Presbyterian Church                     Yucca Council 573                          1340 Murchison Dr                El Paso, TX 79902‐4821                                            First Class Mail
First United Methodist Church                 900 S Shoreline Blvd                       Corpus Christi                                                                                     First Class Mail
First United Methodist Church                 900 S Shoreline Blvd                       Corpus Christi                                                                                     First Class Mail
First United Methodist Church                 First Unite Methodist Church               900 S Shoreline Blvd             Corpus Christi                                                    First Class Mail
First United Methodist Church                 Rev. Ralph Pieper                          808 E. Mt. Morris Street         Mt. Morris, MI 48458                                              First Class Mail
First United Methodist Church                 Rev. Ralph Pieper                          808 E. Mt. Morris Street         Mt. Morris, MI 48458                                              First Class Mail
First United Methodist Church                 Rev. Ralph Pieper II                       808 E. Mt. Morris Street         Mt. Morris, MI 48458                                              First Class Mail
Five Rivers Cncl No 375                       244 W Water St                             Elmira, NY 14901‐2926                                                                              First Class Mail
Five Rivers Cncl No 375                       244 W Water St                             Elmira, NY 14901‐2926                                                                              First Class Mail
Five Rivers Cncl No 375                       Attn: John Sharkey                         244 W Water St                   Elmira, NY 14901                                                  First Class Mail
Five Rivers Cncl No 375                       Attn: John Sharkey                         244 W Water St                   Elmira, NY 14901                                                  First Class Mail
Five Rivers Cncl No 375                       John Shark                                 244 W Water St, Ste 10           Elmira, NY 14901‐2926                                             First Class Mail
Flint River Cncl No 95                        1361 Zebulon Rd                            Griffin, GA 30224‐5100                                                                             First Class Mail
Flint River Cncl No 95                        1361 Zebulon Rd                            Griffin, GA 30224‐5100                                                                             First Class Mail
Foley & Lardner LLP                           Richard J. Bernard                                                                                            rbernard@foley.com              Email
Foley & Lardner LLP                           Victor Vilaplana                                                                                              vavilaplana@foley.com           Email
Frank Joseph Schwindler                       Phillips State Prison                      2989 W. Rock Quarry Road         Buford, GA 30519‐4118                                             First Class Mail
Frank Joseph Schwindler                       Pro se                                                                                                        nundawao@gmail.com              Email
Frank Joseph Schwindler                                                                                                                                     nundawao@gmail.com              Email
French Creek Cncl No 532                      1815 Robison Rd W                          Erie, PA 16509‐4905                                                                                First Class Mail
French Creek Cncl No 532                      1815 Robison Rd W                          Erie, PA 16509‐4905                                                                                First Class Mail
Gallik, Bremer & Molloy, PC                   Attn: Ashley L Vaughn                                                                                         ashley@dumasandvaughn.com       Email
Gallik, Bremer & Molloy, PC                   Attn: James P Molloy                                                                                          jim@galliklawfirm.com           Email
Gamehaven Council                             Gamehaven 299                              607 E Center St Apt 516          Rochester, MN 55904‐3123                                          First Class Mail
Garden State Council                          Patrick Linfors                            P.O. Box 246                     Rancocas, NJ 8073                                                 First Class Mail
Garden State Council #690                     693 Rancocas Rd                            Westampton, NJ 08060‐5626                                                                          First Class Mail
Gateway Area Cncl No 624                      2600 Quarry Rd                             La Crosse, WI 54601‐3997                                                                           First Class Mail
Gateway Area Cncl No 624                      2600 Quarry Rd                             La Crosse, WI 54601‐3997                                                                           First Class Mail
Georgia‐Carolina Cncl 93                      4132 Madeline Dr                           Augusta, GA 30909‐9114                                                                             First Class Mail
Georgia‐Carolina Cncl 93                      4132 Madeline Dr                           Augusta, GA 30909‐9114                                                                             First Class Mail
Gianforcaro Law                               Gregory G. Gianforcaro, Esq.,                                                                                 gianforcarolaw@msn.com          Email
Gilbert LLP                                   Emily Grim                                                                                                    grime@gilbertlegal.com          Email
Gilbert LLP                                   Jasmine Chalashtori                                                                                           chalashtorij@gilbertlegal.com   Email
Gilbert LLP                                   Kami Quinn                                                                                                    quinnk@gilbertlegal.com         Email
Gilbert LLP                                   Meredith Neely                                                                                                neelym@gilbertlegal.com         Email
Goff Law Group, LLC                           Attn: Brooke A Goff, Esq                                                                                      brooke@gofflawgroup.net         Email
Golden Empire Council                         251 Commerce Cir                           Sacramento, CA 95815‐4203                                                                          First Class Mail
Golden Spread Cncl 562                        401 Tascosa Rd                             Amarillo, TX 79124‐1619                                                                            First Class Mail
Golden Spread Cncl 562                        401 Tascosa Rd                             Amarillo, TX 79124‐1619                                                                            First Class Mail
Grace Lutheran Church                         Baltimore Area Council 220                 21 Carroll St                    Westminster, MD 21157‐4829                                        First Class Mail
Grace Lutheran Church                         Bay‐Lakes Council 635                      501 S Main St                    Oconto Falls, WI 54154‐1334                                       First Class Mail
Grace Lutheran Church                         Blackhawk Area 660                         1025 15Th Ave                    Monroe, WI 53566‐1761                                             First Class Mail
Grace Lutheran Church                         Buckeye Council 436                        216 N Wooster Ave                Dover, OH 44622‐2948                                              First Class Mail
Grace Lutheran Church                         Buffalo Trail Council 567                  5500 College Ave                 Snyder, TX 79549‐6142                                             First Class Mail
Grace Lutheran Church                         Capitol Area Council 564                   708 Bluff Dr                     Round Rock, TX 78681‐5705                                         First Class Mail
Grace Lutheran Church                         Central Florida Council 083                1123 Louisiana Ave               Saint Cloud, FL 34769‐3573                                        First Class Mail
Grace Lutheran Church                         Chief Seattle Council 609                  22975 24Th Ave S                 Des Moines, WA 98198‐7109                                         First Class Mail
Grace Lutheran Church                         Chippewa Valley Council 637                200 W Grand Ave                  Eau Claire, WI 54703                                              First Class Mail
Grace Lutheran Church                         Circle Ten Council 571                     1200 E Hebron Pkwy               Carrollton, TX 75010‐1312                                         First Class Mail
Grace Lutheran Church                         Cornhusker Council 324                     2225 Washington St               Lincoln, NE 68502‐2859                                            First Class Mail
Grace Lutheran Church                         Cradle Of Liberty Council 525              575 Main St                      Royersford, PA 19468                                              First Class Mail
Grace Lutheran Church                         Cradle Of Liberty Council 525              660 N Charlotte St               Pottstown, PA 19464‐4605                                          First Class Mail
Grace Lutheran Church                         Cradle Of Liberty Council 525              801 E Willow Grove Ave           Wyndmoor, PA 19038‐7907                                           First Class Mail
Grace Lutheran Church                         Del Mar Va 081                             2033 Graves Rd                   Hockessin, DE 19707‐9128                                          First Class Mail
Grace Lutheran Church                         Erie Shores Council 460                    705 W State St                   Fremont, OH 43420‐2535                                            First Class Mail
Grace Lutheran Church                         Greater New York Councils, Bsa 640         3120 21St Ave                    Astoria, NY 11105‐2022                                            First Class Mail
Grace Lutheran Church                         Hawk Mountain Council 528                  31 Liberty St                    Shillington, PA 19607‐1801                                        First Class Mail
Grace Lutheran Church                         Hudson Valley Council 374                  25 Waterstone Rd                 Greenwood Lake, NY 10925                                          First Class Mail
Grace Lutheran Church                         Illowa Council 133                         2107 Cedar St                    Muscatine, IA 52761‐2607                                          First Class Mail
Grace Lutheran Church                         Lake Erie Council 440                      203 S Washington St              Castalia, OH 44824‐9262                                           First Class Mail
Grace Lutheran Church                         Las Vegas Area Council 328                 2101 Harrison St                 Kingman, AZ 86401‐4730                                            First Class Mail
Grace Lutheran Church                         Lasalle Council 165                        831 W Marion St                  Elkhart, IN 46516‐2640                                            First Class Mail
Grace Lutheran Church                         Minsi Trails Council 502                   300 Roseberry St                 Phillipsburg, NJ 08865‐1634                                       First Class Mail
Grace Lutheran Church                         Minsi Trails Council 502                   5907 Sullivan Trl                Nazareth, PA 18064‐9275                                           First Class Mail
Grace Lutheran Church                         Mountaineer Area 615                       300 Gaston Ave                   Fairmont, WV 26554‐2741                                           First Class Mail
Grace Lutheran Church                         National Capital Area Council 082          1200 Charles St                  La Plata, MD 20646‐5965                                           First Class Mail
Grace Lutheran Church                         Northeast Illinois 129                     501 Valley Park Dr               Libertyville, IL 60048‐3416                                       First Class Mail
Grace Lutheran Church                         Northern Star Council 250                  13655 Round Lake Blvd Nw         Andover, MN 55304‐3659                                            First Class Mail
Grace Lutheran Church                         Northern Star Council 250                  Po Box 549                       Dawson, MN 56232‐0549                                             First Class Mail
Grace Lutheran Church                         Old N State Council 070                    115 Unity St                     Thomasville, NC 27360‐2513                                        First Class Mail
Grace Lutheran Church                         Ore‐Ida Council 106 ‐ Bsa 106              602 Yakima St S                  Vale, OR 97918‐1483                                               First Class Mail
Grace Lutheran Church                         Palmetto Council 549                       426 Oakland Ave                  Rock Hill, SC 29730‐3530                                          First Class Mail
Grace Lutheran Church                         Sagamore Council 162                       102 Buckingham Dr                Lafayette, IN 47909‐3428                                          First Class Mail
Grace Lutheran Church                         Samoset Council, Bsa 627                   11284 Us Highway 10              Marshfield, WI 54449‐9785                                         First Class Mail
Grace Lutheran Church                         Sioux Council 733                          202 2Nd St Se                    Watertown, SD 57201‐4308                                          First Class Mail
Grace Lutheran Church                         South Plains Council 694                   1002 N 11Th St                   Lamesa, TX 79331‐3638                                             First Class Mail
Grace Lutheran Church                         Southern Shores Fsc 783                    630 N Monroe St                  Monroe, MI 48162‐2935                                             First Class Mail
Grace Lutheran Church                         Southern Sierra Council 030                502 N Norma St                   Ridgecrest, CA 93555‐3502                                         First Class Mail
Grace Lutheran Church                         Texas Trails Council 561                   1202 S Pioneer Dr                Abilene, TX 79605‐3747                                            First Class Mail
Grace Lutheran Church                         Theodore Roosevelt Council 386             311 Uniondale Ave                Uniondale, NY 11553‐1609                                          First Class Mail
Grace Lutheran Church                         Three Fires Council 127                    493 Forest Ave                   Glen Ellyn, IL 60137‐4104                                         First Class Mail
Grace Lutheran Church                         Three Fires Council 127                    780 S Bartlett Rd                Streamwood, IL 60107‐1312                                         First Class Mail
Grace Lutheran Church                         Twin Valley Council Bsa 283                300 S Grant St                   Fairmont, MN 56031‐4108                                           First Class Mail
Grace Lutheran Church                         Voyageurs Area 286                         5454 Miller Trunk Hwy            Hermantown, MN 55811‐1235                                         First Class Mail
Grace Lutheran Church                         W.L.A.C.C. 051                             4427 Overland Ave                Culver City, CA 90230‐4118                                        First Class Mail
Grace Lutheran Church                         Westchester Putnam 388                     3830 Gomer St                    Yorktown Heights, NY 10598‐1721                                   First Class Mail
Grace Lutheran Church                         Winnebago Council, Bsa 173                 208 1St St Sw                    Tripoli, IA 50676‐7755                                            First Class Mail
Grace Lutheran Church                         736 Cayuga Dr                              Niagara Falls, NY 14304                                                                            First Class Mail
Grand Canyon Council                          2969 N Greenfield Rd                       Phoenix, AZ 85016‐7715                                                                             First Class Mail
Grand Columbia Cncl No 614                    12 N 10Th Ave                              Yakima, WA 98902‐3015                                                                              First Class Mail
Grand Teton Cncl 107                          3910 S Yellowstone Hwy                     Idaho Falls, ID 83402‐4342                                                                         First Class Mail
Grand Teton Cncl 107                          3910 S Yellowstone Hwy                     Idaho Falls, ID 83402‐4342                                                                         First Class Mail
Grand Teton Council                           Clarke F. Farrer                           3910 South Yellowstone Highway   Idaho Falls, ID 83402                                             First Class Mail
Great Alaska Council                          Great Alaska Council 610                   3117 Patterson St                Anchorage, AK 99504‐4041                                          First Class Mail
                                                      Case 20-50527-LSS                                      Doc 127                       Filed 12/11/20                   Page 9 of 14
                                                                                                                             Exhibit A
                                                                                                                    Adv. Service List re 20‐50527

                               Creditor                                                                                        Address1                                                                  Email            Method of Service
Great Lakes Fsc 784                                      1776 W Warren Ave                                              Detroit, MI 48208‐2215                                                                            First Class Mail
Great Lakes Fsc 784                                      1776 W Warren Ave                                              Detroit, MI 48208‐2215                                                                            First Class Mail
Great Rivers Cncl No 653                                 1203 Fay St                                                    Columbia, MO 65201‐4719                                                                           First Class Mail
Great Rivers Cncl No 653                                 1203 Fay St                                                    Columbia, MO 65201‐4719                                                                           First Class Mail
Great Salt Lake Cncl 590                                 1200 E 5400 S                                                  Ogden, UT 84403‐4527                                                                              First Class Mail
Great Salt Lake Cncl 590                                 1200 E 5400 S                                                  Ogden, UT 84403‐4527                                                                              First Class Mail
Great Smoky Mountain Cncl No 557                         1333 Old Weisgarber Rd                                         Knoxville, TN 37909‐1284                                                                          First Class Mail
Great Smoky Mountain Cncl No 557                         1333 Old Weisgarber Rd                                         Knoxville, TN 37909‐1284                                                                          First Class Mail
Great Smoky Mountain Cncl No 557                         1333 Old Weisgarber Rd                                         Knoxville, TN 37909‐1284                                                                          First Class Mail
Great Smoky Mountain Cncl No 557                         1333 Old Weisgarber Rd                                         Knoxville, TN 37909‐1284                                                                          First Class Mail
Great Southwest Cncl No 412                              5841 Office Blvd Ne                                            Albuquerque, NM 87109‐5820                                                                        First Class Mail
Great Southwest Cncl No 412                              5841 Office Blvd Ne                                            Albuquerque, NM 87109‐5820                                                                        First Class Mail
Great Trail Cncl 433                                     4500 Hudson Dr                                                 Stow, OH 44224‐1702                                                                               First Class Mail
Greater Alabama Cncl No 1                                516 Liberty Pkwy                                               Vestavia, AL 35242‐7531                                                                           First Class Mail
Greater Alabama Cncl No 1                                516 Liberty Pkwy                                               Vestavia, AL 35242‐7531                                                                           First Class Mail
Greater Los Angeles Area Cncl 33                         2333 Scout Way                                                 Los Angeles, CA 90026‐4995                                                                        First Class Mail
Greater Los Angeles Area Cncl 33                         2333 Scout Way                                                 Los Angeles, CA 90026‐4995                                                                        First Class Mail
Greater New York Cncl No 640                             475 Riverside Dr Ste 600                                       New York, NY 10115‐0072                                                                           First Class Mail
Greater New York Cncl No 640                             475 Riverside Dr Ste 600                                       New York, NY 10115‐0072                                                                           First Class Mail
Greater New York Cncl No 640                             475 Riverside Dr Ste 600                                       New York, NY 10115‐0072                                                                           First Class Mail
Greater New York Cncl No 640                             475 Riverside Dr Ste 600                                       New York, NY 10115‐0072                                                                           First Class Mail
Greater Niagara Frontier Council                         2860 Genesee St                                                Buffalo, NY 14225‐3131                                                                            First Class Mail
Greater Niagara Frontier Council                         2860 Genesee St                                                Buffalo, NY 14225‐3131                                                                            First Class Mail
Greater Niagara Frontier Council                         2860 Genesee St                                                Buffalo, NY 14225‐3131                                                                            First Class Mail
Greater St Matthews Baptist Church                       Chickasaw Council 558                                          406 Summerwood Ave               Memphis, TN 38109‐6744                                           First Class Mail
Greater Tampa Bar Area Council Ste 89                    11046 Johnson Blvd                                             Seminole, FL 33772‐4715                                                                           First Class Mail
Greater Wyoming Council                                  3939 Casper Mountain Rd                                        Casper, WY 82601‐6073                                                                             First Class Mail
Greater Wyoming Council                                  3939 Casper Mountain Rd                                        Casper, WY 82601‐6073                                                                             First Class Mail
Greater Wyoming Council                                  3939 Casper Mountain Rd                                        Casper, WY 82601‐6073                                                                             First Class Mail
Greater Yosemite Council                                 4031 Technology Dr                                             Modesto, CA 95356‐9490                                                                            First Class Mail
Greek Orthodox Ch, Holy Resurrection                     Theodore Roosevelt Council 386                                 1400 Cedar Swamp Rd              Glen Head, NY 11545‐2124                                         First Class Mail
Green & Gillispie Attorneys At Law                       Attn: Joshua D Gillispie                                                                                                      josh@greenandgillispie.com         Email
Green Mountain Cncl No 592                               Po Box 557                                                     Waterbury, VT 05676‐0557                                                                          First Class Mail
Green Mountain Cncl No 592                               Po Box 557                                                     Waterbury, VT 05676‐0557                                                                          First Class Mail
Greenwich Cncl No 67                                     63 Mason St                                                    Greenwich, CT 06830‐5501                                                                          First Class Mail
Greenwich Cncl No 67                                     63 Mason St                                                    Greenwich, CT 06830‐5501                                                                          First Class Mail
Gregory J. Cannata & Associates, LLP                     Robert Cannata                                                                                                                rcannata@cannatalaw.com            Email
Gruel Mills Nims & Pylman, PLLC                          Attn: William M Azkoul, Thomas R Behm, Laura B Danielson                                                                      wmazkoul@gmnp.com                  Email
Gulf Coast Cncl 773                                      9440 University Pkwy                                           Pensacola, FL 32514‐5434                                                                          First Class Mail
Gulf Stream Cncl 85                                      8335 N Military Trl                                            West Palm Beach, FL 33410‐6329                                                                    First Class Mail
Gulf Stream Cncl 85                                      8335 N Military Trl                                            West Palm Beach, FL 33410‐6329                                                                    First Class Mail
Hawk Mountain Cncl No 528                                5027 Pottsville Pike                                           Reading, PA 19605‐9516                                                                            First Class Mail
Hawk Mountain Cncl No 528                                5027 Pottsville Pike                                           Reading, PA 19605‐9516                                                                            First Class Mail
Hawkeye Area Cncl No 172                                 660 32Nd Ave Sw                                                Cedar Rapids, IA 52404‐3910                                                                       First Class Mail
Hawkeye Area Cncl No 172                                 660 32Nd Ave Sw                                                Cedar Rapids, IA 52404‐3910                                                                       First Class Mail
Heart Of America Council                                 10210 Holmes Rd                                                Kansas City, MO 64131‐4212                                                                        First Class Mail
Hepburn Library of Waddington                            30 Main St                                                     Waddington, NY 13694                                                                              First Class Mail
Herman Law                                               Attn: Alexandra Sachi Cole                                                                                                    sachi@pennlawgroup.com             Email
Herman Law                                               Attn: Daniel G Ellis                                                                                                          dellis@hermanlaw.com               Email
Herman Law                                               Attn: Jason S Sandler                                                                                                         jsandler@hermanlaw.com             Email
Herman Law                                               Attn: Jeff Herman,                                                                                                            jherman@hermanlaw.com              Email
Herman Law                                               Attn: Paul Mones                                                                                                              pamones@comcast.net                Email
Herman Law                                               Attn: Stuart S Mermelstein                                                                                                    smermelstein@hermanlaw.com         Email
Hitchcock Presbyterian Church                            Westchester Putnam 388                                         6 Greenacres Ave                 Scarsdale, NY 10583‐1445                                         First Class Mail
Hollis K. McMilan, P.C.                                  Hollis K. McMilan                                                                                                             hmcmilan@hkmlaw.com                Email
Holy Cross Hospital Er                                   1397 Weimer Rd                                                 Taos, NM 87571‐6253                                                                               First Class Mail
Holy Cross Hospital Er                                   Po Box Dd                                                      Taos, NM 87571‐1397                                                                               First Class Mail
Holy Family Church                                       415 Ames St                                                    Rochester, NY 14611‐1225                                                                          First Class Mail
Holy Family Church                                       Grand Columbia Council 614                                     5315 Tieton Dr                   Yakima, WA 98908‐3456                                            First Class Mail
Holy Family Church                                       Greater St Louis Area Council 312                              2606 Washington Ave              Granite City, IL 62040‐4810                                      First Class Mail
Holy Family Church                                       Mayflower Council 251                                          601 Tremont St                   Duxbury, MA 02332‐4451                                           First Class Mail
Holy Family Church                                       Minsi Trails Council 502                                       23 Forest Dr                     Nazareth, PA 18064‐1300                                          First Class Mail
Holy Family Church                                       Ohio River Valley Council 619                                  2608 Hollywood Blvd              Steubenville, OH 43952‐1143                                      First Class Mail
Holy Family Church                                       Silicon Valley Monterey Bay 055                                4848 Pearl Ave                   San Jose, CA 95136‐2701                                          First Class Mail
Holy Rosary Church                                       Greater St Louis Area Council 312                              724 E Booneslick Rd              Truesdale, MO 63380‐2218                                         First Class Mail
Holy Trinity Episcopal Church                            Central Florida Council 083                                    1830 S Babcock St                Melbourne, FL 32901‐4443                                         First Class Mail
Holy Trinity Episcopal Church                            Central Florida Council 083                                    50 W Strawbridge Ave             Melbourne, FL 32901‐4438                                         First Class Mail
Holy Trinity Episcopal Church                            Circle Ten Council 571                                         3217 Guthrie Rd                  Garland, TX 75043‐6121                                           First Class Mail
Holy Trinity Episcopal Church                            National Capital Area Council 082                              13106 Annapolis Rd               Bowie, MD 20720‐3829                                             First Class Mail
Holy Trinity Episcopal Church                            Suffolk County Council Inc 404                                 Po Box 502                       Greenport, NY 11944‐0502                                         First Class Mail
Hoosier Trails Cncl 145                                  5625 E State Road 46                                           Bloomington, IN 47401‐9233                                                                        First Class Mail
Hopkins Law Oﬃce, P.L.C, And Dumas Law Group             Attn: Gilion C Dumas                                                                                                          gilion@dumaslawgroup.com           Email
Hopkins Law Oﬃce, P.L.C, And Dumas Law Group             Attn: Patrick J Hopkins,                                                                                                      pjh@hopkinslawiowa.com             Email
Housatonic Cncl 69                                       111 New Haven Ave                                              Derby, CT 06418‐2197                                                                              First Class Mail
House Of Hope Presbyterian Church                        8440 248Th St                                                  Bellerose, NY 11426‐1731                                                                          First Class Mail
Hudson Valley Cncl No 374                                6 Jeanne Dr                                                    Newburgh, NY 12550‐1701                                                                           First Class Mail
Hudson Valley Cncl No 374                                6 Jeanne Dr                                                    Newburgh, NY 12550‐1701                                                                           First Class Mail
Hurley Mckenna & Mertz                                   Attn: Evan M Smola, Christopher T Hurley                                                                                      ESmola@hurley‐law.com              Email
Illowa Cncl 133                                          4412 N Brady St                                                Davenport, IA 52806‐4009                                                                          First Class Mail
Illowa Cncl 133                                          4412 N Brady St                                                Davenport, IA 52806‐4009                                                                          First Class Mail
Immaculate Heart Of Mary                                 Evangeline Area 212                                            800 12Th St                      Lafayette, LA 70501‐6118                                         First Class Mail
Immaculate Heart Of Mary                                 Greater St Louis Area Council 312                              4070 Blow St                     Saint Louis, MO 63116‐2775                                       First Class Mail
Immaculate Heart Of Mary                                 Sam Houston Area Council 576                                   7539 Avenue K                    Houston, TX 77012‐1033                                           First Class Mail
Incarnation Utd Church Of Christ                         New Birth Of Freedom 544                                       Po Box 68                        Newport, PA 17074‐0068                                           First Class Mail
Indian Nations Cncl 488                                  4295 S Garnett Rd                                              Tulsa, OK 74146‐4261                                                                              First Class Mail
Indian Nations Cncl 488                                  4295 S Garnett Rd                                              Tulsa, OK 74146‐4261                                                                              First Class Mail
Indian Waters Cncl 553                                   715 Betsy Dr                                                   Columbia, SC 29210‐7867                                                                           First Class Mail
Indian Waters Cncl 553                                   715 Betsy Dr                                                   Columbia, SC 29210‐7867                                                                           First Class Mail
Inland Northwest Council                                 Address Redacted                                                                                                                                                 First Class Mail
Iroquois Trail Cncl 376                                  201 E Main St                                                  Batavia, NY 14020‐2205                                                                            First Class Mail
Istrouma Area Cncl 211                                   9644 Brookline Ave                                             Baton Rouge, LA 70809‐1432                                                                        First Class Mail
Istrouma Area Cncl 211                                   9644 Brookline Ave                                             Baton Rouge, LA 70809‐1432                                                                        First Class Mail
Jacobs & Crumplar, P.A                                   Raeann Warner, Esq.                                                                                                           Raeann @jcdelaw.com                Email
Jacobs & Crumplar, P.A                                   Thomas C. Crumplar, Esq                                                                                                       Tom@jcdelaw.com                    Email
James Vernon & Weeks, PA                                 Attn: Craig K Vernon                                                                                                          cvernon@jvwlaw.net                 Email
James, Vernon & Weeks, P.A, AndNoaker Law Firm, LLC      Attn: Cari Whitmire                                                                                                           cwhitmire@forthepeople.com         Email
James, Vernon & Weeks, P.A, AndNoaker Law Firm, LLC      Attn: Craig Vernon                                                                                                            cvernon@jvwlaw.net                 Email
James, Vernon & Weeks, P.A, AndNoaker Law Firm, LLC      Attn: Leander James III                                                                                                       ljames@jvwlaw.net                  Email
James, Vernon & Weeks, P.A, AndNoaker Law Firm, LLC      Attn: Patrick Noaker                                                                                                          Patrick@noakerlaw.com              Email
Janet, Janet & Suggs, LLP                                Attn: Andrew S Janet                                                                                                          asjanet@jjsjustice.com             Email
Janet, Janet & Suggs, LLP                                Attn: Gerald D Jowers, Jr                                                                                                     gjowers@jjsjustice.com             Email
Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins           Eric G. Kahn                                                                                                                  ekahn@lawjw.com                    Email
Jayhawk Area Cncl 197                                    1020 Se Monroe St                                              Topeka, KS 66612‐1110                                                                             First Class Mail
Jeff Anderson & Associates, PA                           Attn: Jeffrey R Anderson,                                                                                                     jeff@andersonadvocates.com         Email
Jeff Anderson & Associates, PA                           Attn: Jeffrey R Andeson, Trusha Patel Goffe                                                                                   jeff@andersonadvocates.com         Email
Jeff Anderson & Associates, PA                           Attn: Patrick Stoneking                                                                                                       pstoneking@andersonadvocates.com   Email
Jeff Anderson & Associates, PA                           Attn: Trusha Goffe                                                                                                            trusha@andersonadvocates.com       Email
Jersey Shore Cncl 341                                    1518 Ridgeway Rd                                               Toms River, NJ 08755‐4072                                                                         First Class Mail
Jersey Shore Cncl 341                                    1518 Ridgeway Rd                                               Toms River, NJ 08755‐4072                                                                         First Class Mail
John R Williams                                                                                                                                                                        jrw@johnrwilliams.com              Email
John R. Williams                                                                                                                                                                       jrw@johnrwilliams.com              Email
Juniata Valley Cncl 497                                  9 Taylor Dr                                                    Reedsville, PA 17084‐9739                                                                         First Class Mail
Kafoury & McDougal                                       Mark McDougal                                                                                                                 mcdougal@kafourymcdougal.com       Email
Karr Tuttle Campbell, PS                                 Bruce W. Leaverton                                                                                                            bleaverton@karrtuttle.com          Email
Kaufman, Lieb, Lebowitz & Frick                          David A. Lebowitz                                                                                                             dlebowitz@kllflaw.com              Email
Kevin T. Stocker, Esq.                                   Kevin T. Stocker, Esq.                                                                                                        kstockeresq@yahoo.com              Email
Kiwanis Club Of Wellington                               Lake Erie Council 440                                          127 Park Pl                      Wellington, OH 44090‐1339                                        First Class Mail
                                                      Case 20-50527-LSS                                                     Doc 127                Filed 12/11/20                        Page 10 of 14
                                                                                                                                         Exhibit A
                                                                                                                                Adv. Service List re 20‐50527

                               Creditor                                                                                                    Address1                                                                    Email         Method of Service
Knights Of Columbus Council 488                                     Mayflower Council 251                                           Po Box 36                         Bridgewater, MA 02324‐0036                                     First Class Mail
Knights Of Columbus,Co1261                                          Oregon Trail Council 697                                        3959 Sheridan Ave                 North Bend, OR 97459‐2834                                      First Class Mail
Kramer Levin Naftalis & Frankel LLP                                 David E. Blabey Jr.                                                                                                              dblabey@kramerlevin.com         Email
Kramer Levin Naftalis & Frankel LLP                                 Jennifer R. Sharret                                                                                                              jsharret@kramerlevin.com        Email
Kramer Levin Naftalis & Frankel LLP                                 Megan M. Wasson                                                                                                                  mwasson@kramerlevin.com         Email
Kramer Levin Naftalis & Frankel LLP                                 Rachael Ringer                                                                                                                   rringer@kramerlevin.com         Email
Kramer Levin Naftalis & Frankel LLP                                 Thomas Moers Mayer                                                                                                               tmayer@kramerlevin.com          Email
La Salle Cncl 165                                                   1340 S Bend Ave                                                 South Bend, IN 46617‐1424                                                                        First Class Mail
LaFave, Wein & Frament, PLLC                                        Cynthia S. LaFave, Esq., /Jason Frament, Esq.                   2400 Western Avenue               Guilderland, New York 12084                                    First Class Mail
Lake Erie Cncl 440                                                  2241 Woodland Ave                                               Cleveland, OH 44115‐3295                                                                         First Class Mail
Lake Erie Cncl 440                                                  2241 Woodland Ave                                               Cleveland, OH 44115‐3214                                                                         First Class Mail
Las Vegas Area Council #328                                         7220 Paradise Rd                                                Las Vegas, NV 89119‐4403                                                                         First Class Mail
Latham & Watkins LLP                                                Adam J. Goldberg                                                                                                                 adam.goldberg@lw.com            Email
Latham & Watkins LLP                                                Jeffrey E. Bjork                                                                                                                 jeff.bjork@lw.com               Email
Latham & Watkins LLP                                                Kimberly A. Posin                                                                                                                kim.posin@lw.com                Email
Latham & Watkins LLP                                                Nicholas J. Messana                                                                                                              nicholas.messana@lw.com         Email
Laura A. Ahearn                                                     Laura A. Ahearn                                                                                                                  lahearn@lauraahearn.com         Email
Laurel Highlands Council 527                                        Flag Plaza ‐ 1275 Bedford Ave                                   Pittsburgh, PA 15219‐3699                                                                        First Class Mail
Laurel Highlands Council 527                                        Flag Plz ‐ 1275 Bedford Ave                                     Pittsburgh, PA 15219‐3699                                                                        First Class Mail
Law Office Of Anthony C. Perez                                      Attn: Anthony C Perez                                                                                                            acp@perezlawguam.com            Email
Law Oﬃce Of Mark Gallagher, And Jeﬀ Anderson & Associates           Attn: Mark Gallagher, Esq, Jeff Anderson                                                                                         mgallagher@hawaiiantel.net      Email
Law Office Of, PAtrick Sorsby                                       Attn: Patrick Sorsby, Esq                                                                                                        sorsbylaw@gmail.com             Email
Law Offices Of Brad D. Hall, LLC                                    Attn: Brad D Hall, Levi A Monagle, Lisa P Ford                                                                                   brad@bhallfirm.com              Email
Lawrence School District                                            Theodore Roosevelt Council 386                                  1 Donahue Ave                     Inwood, NY 11096‐1215                                          First Class Mail
Learning For Life                                                   1325 W Walnut Hill Ln                                           Irving, TX 75038‐3008                                                                            First Class Mail
Learning For Life                                                   1325 W Walnut Hill Ln                                           Irving, TX 75038‐3008                                                                            First Class Mail
Leatherstocking Council 400                                         1401 Genesee St                                                 Utica, NY 13501‐4399                                                                             First Class Mail
Leatherstocking Council 400                                         1401 Genesee St                                                 Utica, NY 13501‐4399                                                                             First Class Mail
Leisawitz Heller Abramowitch Phillips, P.C.                         Kenneth Millman, and Paul F. Troisi                                                                                              kmillman@leisawitzheller.com;
                                                                                                                                                                                                     ptroisi@leisawitzheller.com     Email
Lincoln Heritage Cncl 205                                           12001 Sycamore Station Pl                                       Louisville, KY 40299‐4898                                                                        First Class Mail
Lincoln Heritage Cncl 205                                           12001 Sycamore Station Pl                                       Louisville, KY 40299‐4898                                                                        First Class Mail
Lincoln Middle School                                               Crossroads Of America 160                                       5353 W 71St St                    Indianapolis, IN 46268‐2105                                    First Class Mail
Lindsay Hart, LLP                                                   James L. Dumas, andJay Bea e                                                                                                     jdumas@lindsayhart.com;
                                                                                                                                                                                                     jbeattie@lindsayhart.com        Email
Lions Club International                                            832 Rensselaer Ave                                              Staten Island, NY 10309                                                                          First Class Mail
Lions Club Of Claypool                                              Anthony Wayne Area 157                                          205 W Calhoun St                  Claypool, IN 46510‐7712                                        First Class Mail
Lipsitz Green Scime Cambria LLP                                     Richard P. Weisbeck, Jr., and Chris na M. Croglio                                                                                rweisbeck@lglaw.com;
                                                                                                                                                                                                     ccroglio@lglaw.com              Email
Long Beach Area Cncl 32                                             401 E 37Th St                                                   Long Beach, CA 90807‐3405                                                                        First Class Mail
Long Beach Area Cncl 32                                             401 E 37Th St                                                   Long Beach, CA 90807‐3405                                                                        First Class Mail
Longhouse Council 373                                               2803 Brewerton Rd                                               Syracuse, NY 13211‐1003                                                                          First Class Mail
Longhouse Council 373                                               2803 Brewerton Rd                                               Syracuse, NY 13211‐1003                                                                          First Class Mail
Longs Peak Cncl 62                                                  2215 23Rd Ave                                                   Greeley, CO 80634‐6632                                                                           First Class Mail
Longs Peak Cncl 62                                                  2215 23Rd Ave                                                   Greeley, CO 80634‐6632                                                                           First Class Mail
Los Padres Cncl 53                                                  4000 Modoc Rd                                                   Santa Barbara, CA 93110‐1807                                                                     First Class Mail
Los Padres Cncl 53                                                  4000 Modoc Rd                                                   Santa Barbara, CA 93110‐1807                                                                     First Class Mail
Louisiana Office Of Attorney General                                Consumer Protection Div                                         200 Saint Paul St Ste 1700        Baltimore, MD 21202‐2029                                       First Class Mail
Lowey Dannenberg, P.C, And Bleakley Pla & Schmidt, LLP              Attn: Anthony Christina                                                                                                          achristina@lowey.com            Email
Lowey Dannenberg, P.C, And Bleakley Pla & Schmidt, LLP              Attn: Barbara J Hart,                                                                                                            bhart@lowey.com                 Email
Lowey Dannenberg, P.C, And Bleakley Pla & Schmidt, LLP              Attn: Scott V Papp                                                                                                               spapp@lowey.com                 Email
Lujan & Wolff, LLP                                                  Attn: David J Lujan                                                                                                              djl@lawguam.com                 Email
Lutheran Church Of The Redeemer                                     Chief Seattle Council 609                                       Po Box 70                         Chimacum, WA 98325‐0070                                        First Class Mail
Lutheran Church Of The Redeemer                                     National Capital Area Council 082                               1545 Chain Bridge Rd              Mc Lean, VA 22101‐4420                                         First Class Mail
Lutheran Church Of The Redeemer                                     The Spirit Of Adventure 227                                     60 Forest Park Rd                 Woburn, MA 01801‐2439                                          First Class Mail
Lutheran Church Of The Redeemer                                     Three Harbors Council 636                                       2417 Drexel Ave                   Racine, WI 53403‐2922                                          First Class Mail
Marin Cncl 35                                                       225 W End Ave                                                   San Rafael, CA 94901‐2645                                                                        First Class Mail
Marin Cncl 35                                                       225 W End Ave                                                   San Rafael, CA 94901‐2645                                                                        First Class Mail
Marsh Law Firm, PLLC, And Pfau Cochran Verte s Amala, PLLC          Attn: James R Marsh,                                                                                                             jamesmarsh@marsh.law            Email
Marsh Law Firm, PLLC, And Pfau Cochran Verte s Amala, PLLC          Attn: Jennifer Freeman                                                                                                           jenniferfreeman@marsh.law       Email
Marsh Law Firm, PLLC, And Pfau Cochran Verte s Amala, PLLC          Attn: Robert Y Lewis                                                                                                             robertlewis@marsh.law           Email
Mary Queen Of Heaven School                                         Dan Beard Council, Bsa 438                                      1130 Donaldson Hwy                Erlanger, KY 41018‐1048                                        First Class Mail
Mason‐Dixon Cncl 221                                                18600 Crestwood Dr                                              Hagerstown, MD 21742‐2752                                                                        First Class Mail
Mason‐Dixon Cncl 221                                                18600 Crestwood Dr                                              Hagerstown, MD 21742‐2752                                                                        First Class Mail
Mayflower Council, Boy Scouts Of America                            2 Mount Royal Ave Ste 100                                       Marlborough, MA 01752‐1976                                                                       First Class Mail
Mecklenburg County Cncl 415                                         1410 E 7Th St                                                   Charlotte, NC 28204‐2488                                                                         First Class Mail
Mecklenburg County Cncl 415                                         1410 E 7Th St                                                   Charlotte, NC 28204‐2488                                                                         First Class Mail
Meinhart, Smith & Manning, PLLC                                     Harry B. O'Donnell IV/Chris Meinhart/Brett H. Oppenheimer       222 East Witherspoon, Suite 401   Louisville, KY 40202                                           First Class Mail
Meinhart, Smith & Manning, PLLC                                     Harry B. O'Donnell IV/Chris Meinhart/Brett H. Oppenheimer       Watterson West Office Building    1941 Bishop Lane, Suite 706                                    First Class Mail
Merson Law, PLLC                                                    Attn: Jordan K Merson                                                                                                            jmerson@mersonlaw.com           Email
Miami Valley Cncl 444                                               7285 Poe Ave                                                    Dayton, OH 45414‐2560                                                                            First Class Mail
Miami Valley Cncl 444                                               7285 Poe Ave                                                    Dayton, OH 45414‐2560                                                                            First Class Mail
Michael G. Dowd                                                     Michael G. Dowd                                                                                                                  michaelgdowd@gmail.com;
                                                                                                                                                                                                     gkosmakos@srblawfirm.com;
                                                                                                                                                                                                     gsweeney@srblawfirm.com         Email
Michigan City Yacht Club                                            Lasalle Council 165                                             12 1/2 On The Lk                  Michigan City, IN 46360‐3272                                   First Class Mail
Mid‐America Cncl 326                                                12401 W Maple Rd                                                Omaha, NE 68164‐1853                                                                             First Class Mail
Mid‐America Cncl 326                                                12401 W Maple Rd                                                Omaha, NE 68164‐1853                                                                             First Class Mail
Mid‐Iowa Council , BSA                                              6123 Scout Trail                                                Des Moines, IA 50321                                                                             First Class Mail
Mid‐Iowa Council , BSA                                              6123 Scout Trail                                                Des Moines, IA 50321                                                                             First Class Mail
Midnight Sun Cncl 696                                               1400 Gillam Way                                                 Fairbanks, AK 99701‐6044                                                                         First Class Mail
Minsi Trails Cncl #502                                              991 Postal Rd                                                   Allentown, PA 18109‐9516                                                                         First Class Mail
Minsi Trails Cncl #502                                              Po Box 20624                                                    Lehigh Valley, PA 18002‐0624                                                                     First Class Mail
Mississippi Valley Cncl/Dist                                        3007 Flint Hills Dr                                             Burlington, IA 52601‐1754                                                                        First Class Mail
Mobile Area Cncl 4                                                  2587 Government Blvd                                            Mobile, AL 36606‐1697                                                                            First Class Mail
Mobile Area Cncl 4                                                  2587 Government Blvd                                            Mobile, AL 36606‐1697                                                                            First Class Mail
Monmouth Cncl No 347                                                705 Ginesi Dr                                                   Morganville, NJ 07751‐1235                                                                       First Class Mail
Monmouth Cncl No 347                                                705 Ginesi Dr                                                   Morganville, NJ 07751‐1235                                                                       First Class Mail
Montana Cncl 315                                                    820 17Th Ave S                                                  Great Falls, MT 59405‐5939                                                                       First Class Mail
Montana Cncl 315                                                    820 17Th Ave S                                                  Great Falls, MT 59405‐5939                                                                       First Class Mail
Montana State University                                            Attn: Msu Admissions                                            201 Strand Un                     Po Box 172190                                                  First Class Mail
Montana State University                                            Internship & Student Empl Srvcs                                 177 Strand Union Bldg             Bozeman, MT 59717                                              First Class Mail
Moose Intl, Inc Rockville Ch                                        National Capital Area Council 082                               13755 Travilah Rd                 Rockville, MD 20850‐3532                                       First Class Mail
Moose Lodge Club 356                                                Lincoln Heritage Council 205                                    736 Lain Ave                      Bowling Green, KY 42101‐4945                                   First Class Mail
Morgan & Morgan, PA                                                 Attn: Paul L Sangiovanni                                                                                                         psangi@forthepeople.com         Email
Mount Baker Cncl 606                                                1715 100Th Pl Se Ste B                                          Everett, WA 98208‐3846                                                                           First Class Mail
Mount Baker Cncl 606                                                1715 100Th Pl Se Ste B                                          Everett, WA 98208‐3846                                                                           First Class Mail
Mount Diablo Silverado Council                                      800 Ellinwood Way                                               Pleasant Hill, CA 94523‐4703                                                                     First Class Mail
Mountain West Council                                               Lynn Gunter                                                     8901 W. Franklin Rd.              Boise, ID 83709‐0638                                           First Class Mail
Mountain West Fire Systems LLC                                      Utah National Parks 591                                         Po Box 461015                     Leeds, UT 84746‐1015                                           First Class Mail
Nagel Rice, LLP                                                     Bruce H. NagelBradley L. Rice                                                                                                    bnagel@nagelrice.com;
                                                                                                                                                                                                     brice@nagelrice.com             Email
Narragansett Cncl 546                                                 Po Box 14777                                                  East Providence, RI 02914‐0777                                                                   First Class Mail
Narragansett Cncl 546                                                 Po Box 14777                                                  East Providence, RI 02914‐0777                                                                   First Class Mail
National Capital Area Cncl 82                                         9190 Rockville Pike                                           Bethesda, MD 20814‐3897                                                                          First Class Mail
National Capital Area Cncl 82                                         9190 Rockville Pike                                           Bethesda, MD 20814‐3897                                                                          First Class Mail
Nevada Area Cncl 329                                                  500 Double Eagle Ct                                           Reno, NV 89521‐8991                                                                              First Class Mail
New Beginnings United Methodist Church of Elmira                      Bryan James Maggs, Bryan J. Maggs Law Offices, PLLC           110 Baldwin St.                   Elmira, NY 14901                                               First Class Mail
New Birth Of Freedom C/O Clyde Keller                                 1 Baden Powell Ln                                             Mechanicsburg, PA 17050‐2344                                                                     First Class Mail
New Hartford Post 1376 American Legion                                8616 Clinton St                                               New Hartford, NY 13413                                                                           First Class Mail
New Hope Lutheran Church                                              Baltimore Area Council 220                                    8575 Guilford Rd                  Columbia, MD 21046‐3301                                        First Class Mail
New Hope Lutheran Church                                              Central N Carolina Council 416                                1615 Brantley Rd                  Kannapolis, NC 28083‐3917                                      First Class Mail
New Hope Lutheran Church                                              Longhorn Council 662                                          2105 Willis Ln                    Keller, TX 76248‐3164                                          First Class Mail
New Hope Lutheran Church                                              Theodore Roosevelt Council 386                                60 Oliver Ave                     Valley Stream, NY 11580‐1655                                   First Class Mail
Nixon, Vogelman, Slawsky & Simoneau, PA                               Attn: Kirk C Simoneau                                                                                                          ksimoneau@davenixonlaw.com      Email
Noaker Law Firm, LLC, Tolmage, Peskin, Harris & Falick, And James, VerAttn: Stephan H Peskin                                                                                                         peskin@tolmagepeskinlaw.com     Email
North County Library System                                           22072 County Rd 190                                           Watertown, NY 13601                                                                              First Class Mail
                                                      Case 20-50527-LSS                         Doc 127                Filed 12/11/20                      Page 11 of 14
                                                                                                            Exhibit A
                                                                                                   Adv. Service List re 20‐50527

                               Creditor                                                                        Address1                                                                     Email        Method of Service
North Florida Cncl 87                                    521 Edgewood Ave S                            Jacksonville, FL 32205‐5359                                                                       First Class Mail
North Florida Cncl 87                                    521 Edgewood Ave S                            Jacksonville, FL 32205‐5359                                                                       First Class Mail
Northeast Georgia Cncl 101                               Po Box 399                                    Jefferson, GA 30549‐0399                                                                          First Class Mail
Northeast Georgia Cncl 101                               Po Box 399                                    Jefferson, GA 30549‐0399                                                                          First Class Mail
Northeast Georgia Cncl 101                               Po Box 399                                    Jefferson, GA 30549‐0399                                                                          First Class Mail
Northeast Illinois Council                               2745 Skokie Valley Rd                         Highland Park, IL 60035‐1042                                                                      First Class Mail
Northeast Iowa Cncl 178                                  10601 Military Rd                             Dubuque, IA 52003‐8978                                                                            First Class Mail
Northeastern Pennsylvania Council                        72 Montage Mountain Rd                        Moosic, PA 18507‐1753                                                                             First Class Mail
Northeastern Pennsylvania Council                        72 Montage Mountain Rd                        Moosic, PA 18507‐1753                                                                             First Class Mail
Northeastern Pennsylvania Council                        72 Montage Mountain Rd                        Moosic, PA 18507‐1753                                                                             First Class Mail
Northern Lights Cncl 429                                 4200 19Th Ave S                               Fargo, ND 58103‐7207                                                                              First Class Mail
Northern Lights Cncl 429                                 4200 19Th Ave S                               Fargo, ND 58103‐7207                                                                              First Class Mail
Northern New Jersey Cncl 333                             25 Ramapo Valley Rd                           Oakland, NJ 07436‐1709                                                                            First Class Mail
Northern New Jersey Cncl 333                             25 Ramapo Valley Rd                           Oakland, NJ 07436‐1709                                                                            First Class Mail
Northern Star Cncl #250                                  6202 Bloomington Rd                           Fort Snelling, MN 55111‐2600                                                                      First Class Mail
Northwest Georgia Cncl 100                               Po Box 1422                                   Rome, GA 30162‐1422                                                                               First Class Mail
Northwest Texas Cncl 587                                 3604 Maplewood Ave                            Wichita Falls, TX 76308‐2121                                                                      First Class Mail
Norwela Area Cncl 215                                    3508 Beverly Pl                               Shreveport, LA 71104‐4606                                                                         First Class Mail
Nye, Peabody, Stirling, Hale & Miller, LLP               Attn: Timothy C Hale                                                                                            timothy@nps‐law.com             Email
Occoneechee Cncl 421                                     3231 Atlantic Ave                             Raleigh, NC 27604‐1675                                                                            First Class Mail
Occoneechee Cncl 421                                     3231 Atlantic Ave                             Raleigh, NC 27604‐1675                                                                            First Class Mail
Office of the U.S. Trustee                               Hannah Mufson McCollum                                                                                          hannah.mccollum@usdoj.gov       Email
Ohio River Valley Council                                Ohio River Valley Council 619                 Po Box 6186                       Wheeling, WV 26003‐0716                                         First Class Mail
Okun, Oddo & Babat, P.C.                                 David M. Oddo                                                                                                   do@oddobabat.com                Email
Old Hickory Community Center                             Middle Tennessee Council 560                  1050 Donelson Ave                 Old Hickory, TN 37138‐3111                                      First Class Mail
Old North State Cncl 70                                  1405 Westover Ter                             Greensboro, NC 27408‐7908                                                                         First Class Mail
Old North State Cncl 70                                  1405 Westover Ter                             Greensboro, NC 27408‐7908                                                                         First Class Mail
Orchard Park Ward LDS Buffalo Stake                      Greater Niagara Frontier Council 380          4005 Baker Rd                     Orchard Park, NY 14127‐2032                                     First Class Mail
Orchard Park Ward LDS Buffalo Stake                      Greater Niagara Frontier Council 380          4005 Baker Rd                     Orchard Park, NY 14127‐2032                                     First Class Mail
Oregon Trail Cncl 697                                    2525 Martin Luther King Jr Blvd               Eugene, OR 97401‐5898                                                                             First Class Mail
Ore‐Ida Cncl 106                                         8901 W Franklin Rd                            Boise, ID 83709‐0638                                                                              First Class Mail
Ore‐Ida Cncl 106                                         8901 W Franklin Rd                            Boise, ID 83709‐0638                                                                              First Class Mail
Our Holy Redeemer                                        Theodore Roosevelt Council 386                37 S Ocean Ave                    Freeport, NY 11520‐3526                                         First Class Mail
Our Lady Of Divine Providence Catholic                   Southeast Louisiana Council 214               1000 N Starrett Rd                Metairie, LA 70003‐5852                                         First Class Mail
Our Lady Of Guadalupe                                    California Inland Empire Council 045          5048 D St                         Chino, CA 91710‐4027                                            First Class Mail
Our Lady Of Guadalupe                                    Chief Seattle Council 609                     7000 35Th Ave Sw                  Seattle, WA 98126‐3212                                          First Class Mail
Our Lady Of Guadalupe                                    Garden State Council 690                      135 N White Horse Pike            Laurel Springs, NJ 08021‐1648                                   First Class Mail
Our Lady Of Lourdes                                      Bay‐Lakes Council 635                         1305 Lourdes Ave                  De Pere, WI 54115‐1018                                          First Class Mail
Our Lady Of Lourdes                                      Occoneechee 421                               2710 Overbrook Dr                 Raleigh, NC 27608‐1524                                          First Class Mail
Our Lady Of Lourdes                                      Seneca Waterways 397                          150 Varinna Dr                    Rochester, NY 14618‐1532                                        First Class Mail
Our Lady Of Lourdes                                      Southeast Louisiana Council 214               345 Westchester Pl                Slidell, LA 70458‐5243                                          First Class Mail
Our Lady Of Lourdes                                      Three Harbors Council 636                     3722 S 58Th St                    Milwaukee, WI 53220‐2053                                        First Class Mail
Our Lady Of Lourdes Catholic School                      468 W 143Rd St                                New York, NY 10031‐6210                                                                           First Class Mail
Our Lady Of Sorrows                                      Rio Grande Council 775                        1108 W Hackberry Ave              Mcallen, TX 78501‐4304                                          First Class Mail
Our Lady Of The Springs Catholic Church                  North Florida Council 087                     4047 Ne 21St St                   Ocala, FL 34470‐3146                                            First Class Mail
Our Mother Of Good Counsel Parish                        Greater Los Angeles Area 033                  2060 N Vermont Ave                Los Angeles, CA 90027‐1919                                      First Class Mail
Our Savior Lutheran Church                               1400 New York 52                              Fishkill, NY 12524                                                                                First Class Mail
Our Savior Lutheran Church                               Capitol Area Council 564                      1513 E Yager Ln                   Austin, TX 78753‐7117                                           First Class Mail
Our Savior Lutheran Church                               Chief Seattle Council 609                     745 Front St S                    Issaquah, WA 98027‐4206                                         First Class Mail
Our Savior Lutheran Church                               Circle Ten Council 571                        3003 Horizon Rd                   Rockwall, TX 75032‐5818                                         First Class Mail
Our Savior Lutheran Church                               Circle Ten Council 571                        411 N Town East Blvd              Mesquite, TX 75150‐4733                                         First Class Mail
Our Savior Lutheran Church                               Circle Ten Council 571                        411 Town East Blvd                Mesquite, TX 75182                                              First Class Mail
Our Savior Lutheran Church                               Greater Los Angeles Area 033                  512 W Duarte Rd                   Arcadia, CA 91007‐7323                                          First Class Mail
Our Savior Lutheran Church                               Greater St Louis Area Council 312             2800 Elm St                       Saint Charles, MO 63301‐4618                                    First Class Mail
Our Savior Lutheran Church                               Gulf Stream Council 085                       1850 6Th Ave                      Vero Beach, FL 32960‐5422                                       First Class Mail
Our Savior Lutheran Church                               Hudson Valley Council 374                     1400 Route 52                     Fishkill, NY 12524‐1620                                         First Class Mail
Our Savior Lutheran Church                               Mid‐America Council 326                       500 N 24Th St                     Denison, IA 51442‐1704                                          First Class Mail
Our Savior Lutheran Church                               National Capital Area Council 082             6194 Dumfries Rd                  Warrenton, VA 20187‐4169                                        First Class Mail
Our Savior Lutheran Church                               National Capital Area Council 082             6324 Dumfries Rd                  Warrenton, VA 20187                                             First Class Mail
Our Savior Lutheran Church                               North Florida Council 087                     260 Marion Oaks Ln                Ocala, FL 34473‐2812                                            First Class Mail
Our Savior Lutheran Church                               Pacific Harbors Council, Bsa 612              4519 112Th St E                   Tacoma, WA 98446‐5229                                           First Class Mail
Our Savior Lutheran Church                               Piedmont Council 420                          2160 35Th Avenue Dr Ne            Hickory, NC 28601‐9264                                          First Class Mail
Our Savior Lutheran Church                               Three Fires Council 127                       1244 W Army Trail Rd              Carol Stream, IL 60188‐9000                                     First Class Mail
Overland Trails Cncl 322                                 2808 O Flannagan St                           Grand Island, NE 68803‐1331                                                                       First Class Mail
Pachulski Stang Ziehl & Jones                            James E. O'Neill                                                                                                joneill@pszjlaw.com             Email
Pachulski Stang Ziehl & Jones                            James Stang                                                                                                     jstang@pszjlaw.com              Email
Pachulski Stang Ziehl & Jones                            Robert B. Orgel                                                                                                 rorgel@pszjlaw.com              Email
Pachulski Stang Ziehl & Jones LLP                        Ilan D. Scharf                                                                                                  ischarf@pszjlaw.com             Email
Pachulski Stang Ziehl & Jones LLP                        John W. Lucas                                                                                                   jlucas@pszjlaw.com              Email
Pacific Skyline Cncl 31                                  1150 Chess Dr                                 Foster City, CA 94404‐1107                                                                        First Class Mail
Pacific Skyline Cncl 31                                  1150 Chess Dr                                 Foster City, CA 94404‐1107                                                                        First Class Mail
Padberg, Corrigan & Applebaum                            Attn: Matthew J Padberg                                                                                         mjp@padberglaw.com              Email
Padberg, Corrigan & Applebaum                            Attn: Nicole B Knepper                                                                                          nicole@padberglaw.com           Email
Panish Shea & Boyle, LLP                                 Attn: Spencer R Lucas                                                                                           lucas@psblaw.com                Email
Park Presbyterian Church                                 Seneca Waterways 397                          110 Maple Ct                      Newark, NY 14513‐1701                                           First Class Mail
Park Presbyterian Church                                 W D Boyce 138                                 201 N Vermillion St               Streator, IL 61364‐2253                                         First Class Mail
Pashamn Stein Walker Hayden                              Attn: Justin P Walder                                                                                           jpwalder@pashmanstein.com       Email
Pathway To Adventure Council                             811 W Hillgrove Ave                           La Grange, IL 60525‐5822                                                                          First Class Mail
Pathway To Adventure Council                             811 W Hillgrove Ave                           La Grange, IL 60525‐5822                                                                          First Class Mail
Pathway To Adventure Council                             811 W Hillgrove Ave                           La Grange, IL 60525‐5822                                                                          First Class Mail
Patrick Malone & Associates, P.C., and                   Patrick A. Malone, Daniel C. Scialpi                                                                            pmalone@patrickmalonelaw.com;
                                                                                                                                                                         Dscalpi@patrickmalonelaw.com    Email
Paul Mones, PC                                           Attn: Paul Mones, Courtney Kiehl                                                                                paul@paulmones.com              Email
Pee Dee Area Cncl 552                                    Po Box 268                                    Florence, SC 29503‐0268                                                                           First Class Mail
Pee Dee Area Cncl 552                                    Po Box 268                                    Florence, SC 29503‐0268                                                                           First Class Mail
Penn Law, And Paul Mones, PC                             Attn: Darren W Penn,                                                                                            darren@pennlawgroup.com         Email
Pennsylvania Dutch Cncl 524                              630 Janet Ave Ste B114                        Lancaster, PA 17601‐4582                                                                          First Class Mail
Pfau Cochran Vertetis Amala, PLLC                        Attn: Jason P Amala                                                                                             jason@pcvalaw.com               Email
Pfau Cochran Vertetis Amala, PLLC                        Attn: Michael T Pfau                                                                                            michael@pcvalaw.com             Email
Phelan Pe y, Plc, And Andreozzi & Associates, PC         Attn: Brielle M Hunt                                                                                            bhunt@phelanpetty.com           Email
Phelan Pe y, Plc, And Andreozzi & Associates, PC         Attn: Jonathan M Petty                                                                                          jpetty@phelanpetty.com          Email
Phillips &, PAolicelli, LLP, And Fanizzi & Barr, PC      Attn: Diane Paolicelli                                                                                          dpaolicelli@p2law.com           Email
Phillips &, PAolicelli, LLP, And Fanizzi & Barr, PC      Attn: Michael Deruve                                                                                            mderuve@p2law.com               Email
Phillips &, PAolicelli, LLP, And Fanizzi & Barr, PC      Attn: Paul Barr                                                                                                 pbarr@fanizziandbarr.com        Email
Piedmont Community Church                                Piedmont Council 042                          400 Highland Ave                  Piedmont, CA 94611‐4043                                         First Class Mail
Pikes Peak Cncl 60                                       985 W Fillmore St                             Colorado Springs, CO 80907‐5809                                                                   First Class Mail
Pine Burr Area Cncl 304                                  1318 Hardy St                                 Hattiesburg, MS 39401‐4982                                                                        First Class Mail
Pine Burr Area Cncl 304                                  1318 Hardy St                                 Hattiesburg, MS 39401‐4982                                                                        First Class Mail
Pine Bush Hook & Ladder Co                               Hudson Valley Council 374                     Po Box 1                          Pine Bush, NY 12566‐0001                                        First Class Mail
Pine Tree Cncl 218                                       146 Plains Rd                                 Raymond, ME 04071‐6234                                                                            First Class Mail
Pine Tree Cncl 218                                       146 Plains Rd                                 Raymond, ME 04071‐6234                                                                            First Class Mail
Pony Express Cncl 311                                    1704 Buckingham                               St Joseph, MO 64508                                                                               First Class Mail
Potawatomi Area Cncl 651                                 804 Bluemound Rd                              Waukesha, WI 53188‐1698                                                                           First Class Mail
Potawatomi Area Cncl 651                                 804 Bluemound Rd                              Waukesha, WI 53188‐1698                                                                           First Class Mail
Potawatomi Area Cncl 651                                 804 Bluemound Rd                              Waukesha, WI 53188‐1698                                                                           First Class Mail
Prairielands Cncl 117                                    3301 Farber Dr                                Champaign, IL 61822‐1085                                                                          First Class Mail
Prairielands Cncl 117                                    3301 Farber Dr                                Champaign, IL 61822‐1085                                                                          First Class Mail
President                                                Brian Stone                                   21 South Franklin Avenue          Valley Stream, NY 11580                                         First Class Mail
Puerto Rico Cncl #661                                    Ave Esmeralda 405, Ste 102                    Guaynabo, PR 00969                                                                                First Class Mail
Pushmataha Area Cncl 691                                 420 31St Ave N                                Columbus, MS 39705‐1806                                                                           First Class Mail
Quapaw Area Cncl 18                                      3220 Cantrell Rd                              Little Rock, AR 72202‐1847                                                                        First Class Mail
Queens Creek Utd Methodist Church                        East Carolina Council 426                     324 Hubert Blvd                   Hubert, NC 28539‐4266                                           First Class Mail
Quivira Coalition                                        1413 2Nd St Ste 1                             Santa Fe, NM 87505‐3435                                                                           First Class Mail
Rainbow Connection Of Grand Rapids, Inc                  Po Box 1906                                   Islamorada, FL 33036‐1906                                                                         First Class Mail
Rebenack, Aronow & Mascolo, LLP                          Attn: J Silvio Mascolo                                                                                          jmascolo@ram.law                Email
Redeemer Lutheran Church                                 Blackhawk Area 660                            1320 Dean St                      Woodstock, IL 60098‐4112                                        First Class Mail
Redeemer Lutheran Church                                 Buckskin 617                                  1 Deerwalk Ln                     Charleston, WV 25314‐2103                                       First Class Mail
                                                   Case 20-50527-LSS                                            Doc 127                Filed 12/11/20                    Page 12 of 14
                                                                                                                            Exhibit A
                                                                                                                   Adv. Service List re 20‐50527

                               Creditor                                                                                       Address1                                                                        Email         Method of Service
Redeemer Lutheran Church                                          Buckskin 617                                         116 Hickory Rd                  Charleston, WV 25314‐1824                                            First Class Mail
Redeemer Lutheran Church                                          Buffalo Trail Council 567                            824 E 18Th St                   Odessa, TX 79761‐1306                                                First Class Mail
Redeemer Lutheran Church                                          Capitol Area Council 564                             1500 W Anderson Ln              Austin, TX 78757‐1453                                                First Class Mail
Redeemer Lutheran Church                                          Cherokee Area Council 469 469                        3700 Woodland Rd                Bartlesville, OK 74006‐4531                                          First Class Mail
Redeemer Lutheran Church                                          Chief Seattle Council 609                            6001 Island Crest Way           Mercer Island, WA 98040‐4518                                         First Class Mail
Redeemer Lutheran Church                                          Coronado Area Council 192                            743 E Magnolia Rd               Salina, KS 67401‐6912                                                First Class Mail
Redeemer Lutheran Church                                          Greater St Louis Area Council 312                    1620 Boyd St                    De Soto, MO 63020‐1070                                               First Class Mail
Redeemer Lutheran Church                                          Gulf Stream Council 085                              2450 Se Ocean Blvd              Stuart, FL 34996‐3312                                                First Class Mail
Redeemer Lutheran Church                                          Heart Of Virginia Council 602                        9400 Redbridge Rd               North Chesterfield, VA 23236‐3566                                    First Class Mail
Redeemer Lutheran Church                                          Illowa Council 133                                   1107 Tanglefoot Ln              Bettendorf, IA 52722‐1738                                            First Class Mail
Redeemer Lutheran Church                                          Inland Nwest Council 611                             3606 S Schafer Rd               Spokane Valley, WA 99206‐9518                                        First Class Mail
Redeemer Lutheran Church                                          Longs Peak Council 062                               7755 Greenstone Trl             Fort Collins, CO 80525‐8409                                          First Class Mail
Redeemer Lutheran Church                                          National Capital Area Council 082                    5120 Harrison Rd                Fredericksburg, VA 22408‐1803                                        First Class Mail
Redeemer Lutheran Church                                          Northern Star Council 250                            3770 Bellaire Ave               White Bear Lake, MN 55110‐4901                                       First Class Mail
Redeemer Lutheran Church                                          Ozark Trails Council 306                             1703 E State Route 72           Rolla, MO 65401                                                      First Class Mail
Redeemer Lutheran Church                                          Patriots Path Council 358                            203 Eyland Ave                  Succasunna, NJ 07876‐1109                                            First Class Mail
Redeemer Lutheran Church                                          President Gerald R Ford 781                          Po Box 184                      Interlochen, MI 49643‐0184                                           First Class Mail
Redeemer Lutheran Church                                          Tidewater Council 596                                1901 Airline Blvd               Portsmouth, VA 23701‐2901                                            First Class Mail
Redeemer Lutheran Church                                          Twin Valley Council Bsa 283                          191 Water St                    Alden, MN 56009‐1108                                                 First Class Mail
Redwood Empire Cncl 41                                            1000 Apollo Way Ste 106                              Santa Rosa, CA 95407‐5442                                                                            First Class Mail
Redwood Empire Cncl 41                                            1000 Apollo Way Ste 106                              Santa Rosa, CA 95407‐5442                                                                            First Class Mail
Reed Smith LLP                                                    Katelin A. Morales                                                                                                       kmorales@reedsmith.com           Email
Reed Smith LLP                                                    Kurt F. Gwynne                                                                                                           kgwynne@reedsmith.com            Email
Reformation Lutheran Church                                       Greater Tampa Bay Area 089                           460 Old Polk City Rd            Lakeland, FL 33809‐2314                                              First Class Mail
Reformation Lutheran Church                                       Hawk Mountain Council 528                            3670 Perkiomen Ave              Reading, PA 19606‐2713                                               First Class Mail
Regis Catholic Schools                                            Chippewa Valley Council 637                          2100 Fenwick Ave                Eau Claire, WI 54701‐4421                                            First Class Mail
Rescue Volunteer Hose Company No. 1 of Cheektowga, N.Y.           David Bruce Garwood, Pinsky Law Group, PLLC          5789 Widewaters Pkwy            Syracuse, NY 13214                                                   First Class Mail
Richards, Layton & Finger, PA                                     Brett M. Haywood                                                                                                         haywood@rlf.com                  Email
Richards, Layton & Finger, PA                                     Michael J. Merchant                                                                                                      merchant@rlf.com                 Email
Richmond Hill Utd Methodist Church                                Coastal Georgia Council 099                          Po Box 1480                     Richmond Hill, GA 31324‐1480                                         First Class Mail
Rio Grande Cncl 775                                               6912 W Expressway 83                                 Harlingen, TX 78552‐3701                                                                             First Class Mail
Rio Grande Cncl 775                                               6912 W Expressway 83                                 Harlingen, TX 78552‐3701                                                                             First Class Mail
Rip Van Winkle Cncl 405                                           1300 Ulster Ave Ste 107                              Kingston, NY 12401‐1571                                                                              First Class Mail
Roberts Fowler & Visosky, LLP                                     Attn: Kevin J Fowler, Esq                                                                                                fowler@guamlawoffice.com         Email
Robins Kaplan, LLP, And Jeﬀ Anderson & Associates, PA             Attn: Nahid A Shaikh                                                                                                     nshaikh@robinskaplan.com         Email
Robins Kaplan, LLP, And Jeﬀ Anderson & Associates, PA             Attn: Patrick Stoneking                                                                                                  pstoneking@robinskaplan.com      Email
Robins Kaplan, LLP, And Jeﬀ Anderson & Associates, PA             Attn: Rayna E Kessler                                                                                                    rkessler@robinskaplan.com        Email
Rocky Mountain Concepts                                           Po Box 620670                                        Littleton, CO 80162‐0670                                                                             First Class Mail
Roman Catholic Church Of Maria Regina                             Theodore Roosevelt Council 386                       3945 Jerusalem Ave              Seaford, NY 11783‐1631                                               First Class Mail
Rome City School District                                         Peter C. Blake, Superintendent                       409 Bell Road                   Roam, NY 13440                                                       First Class Mail
Rotary Scout Reservation                                          Twin Rivers Council 364                              279 Davitt Lake Rd              Averill Park, NY 12018‐5321                                          First Class Mail
Rothstein Donatelli, LLP                                          Attn: Carolina K Manierra                                                                                                cmanierre@rothsteinlaw.com       Email
Rothstein Donatelli, LLP                                          Attn: Carolyn C Nichols                                                                                                  cmnichols@rothsteinlaw.com       Email
Rothstein Donatelli, LLP                                          Attn: Paul M Linnenburger                                                                                                plinnenburger@rothsteinlaw.com   Email
Rotterdam Elks 2157                                               Twin Rivers Council 364                              1152 Curry Rd                   Rotterdam, NY 12306‐3706                                             First Class Mail
Rubenstein & Rynecki, Esqs.                                       Sanford Rubenstein, Esq.                                                                                                 attyrubenstein@aol.com           Email
Russell Memorial Utd Methodist Church                             Circle Ten Council 571                               201 S 4Th St                    Wills Point, TX 75169‐2634                                           First Class Mail
Russell Memorial Utd Methodist Church                             Circle Ten Council 571                               201 S 4Th St                    Wills Point, TX 75169‐2634                                           First Class Mail
Ryder Law Firm                                                    Attn: Jesse P Ryder                                                                                                      ryderlawfirm@gmail.com           Email
Sacred Heart Cathedral                                            Seneca Waterways 397                                 296 Flower City Park            Rochester, NY 14615‐3613                                             First Class Mail
Sacred Heart Church                                               Aloha Council, Bsa 104                               1701 Wilder Ave                 Honolulu, HI 96822‐4973                                              First Class Mail
Sacred Heart Church                                               Central Georgia Council 096                          250 S Davis Dr                  Warner Robins, GA 31088‐4604                                         First Class Mail
Sacred Heart Church                                               Central Minnesota 296                                2875 10Th Ave Ne                Sauk Rapids, MN 56379‐4412                                           First Class Mail
Sacred Heart Church                                               Garden State Council 690                             260 High St                     Mount Holly, NJ 08060‐1404                                           First Class Mail
Sacred Heart Church                                               Laurel Highlands Council 527                         310 Shady Ave                   Pittsburgh, PA 15206‐4302                                            First Class Mail
Sacred Heart Church                                               Mayflower Council 251                                1321 Centre St                  Newton, MA 02459‐2466                                                First Class Mail
Sacred Heart Church                                               Mayflower Council 251                                187 Hopedale St                 Hopedale, MA 01747‐1962                                              First Class Mail
Sacred Heart Church                                               Mid‐America Council 326                              204 S 5Th St                    Norfolk, NE 68701‐5220                                               First Class Mail
Sacred Heart Church                                               Narragansett 546                                     14 Park St                      North Attleboro, MA 02760‐1209                                       First Class Mail
Sacred Heart Church                                               Ozark Trails Council 306                             1609 N Summit Ave               Springfield, MO 65803‐3161                                           First Class Mail
Sacred Heart Church                                               Westchester Putnam 388                               40 Convent Ave                  Yonkers, NY 10703‐2513                                               First Class Mail
Sacred Heart Of Jesus                                             Evangeline Area 212                                  200 W Main St                   Broussard, LA 70518‐3806                                             First Class Mail
Sagamore Cncl 162                                                 Po Box 865                                           Kokomo, IN 46903‐0865                                                                                First Class Mail
Saint Rosalies Church                                             Suffolk County Council Inc 404                       31 E Montauk Hwy                Hampton Bays, NY 11946‐1816                                          First Class Mail
Sam Houston Area Council                                          2225 North Loop W                                    Houston, TX 77008‐1311                                                                               First Class Mail
Sam Houston Area Council                                          C/O Steve Leland, Dircamping                         Po Box 924528                   Houston, TX 77292‐4528                                               First Class Mail
Samoset Cncl 627                                                  3511 Camp Phillips Rd                                Weston, WI 54476‐6320                                                                                First Class Mail
Samoset Cncl 627                                                  3511 Camp Phillips Rd                                Weston, WI 54476‐6320                                                                                First Class Mail
San Diego‐Imperial Cncl 49                                        1207 Upas St                                         San Diego, CA 92103‐5127                                                                             First Class Mail
San Diego‐Imperial Cncl 49                                        1207 Upas St                                         San Diego, CA 92103‐5127                                                                             First Class Mail
San Diego‐Imperial Cncl 49                                        1207 Upas St                                         San Diego, CA 92103‐5127                                                                             First Class Mail
Santa Fe Trail Cncl 194                                           402 E Fulton St Ste 4                                Garden City, KS 67846‐5677                                                                           First Class Mail
Santa Fe Trail Cncl 194                                           402 E Fulton St Ste 4                                Garden City, KS 67846‐5677                                                                           First Class Mail
Sarah Jane Johnson Church                                         Baden‐Powell Council 368                             308 Main St                     Johnson City, NY 13790‐2051                                          First Class Mail
Seneca Waterways Cncl #397                                        2320 Bri Hen Tl Rd                                   Rochester, NY 14623‐2782                                                                             First Class Mail
Sequioa Counsel of Boy Scouts, Inc.                               Michael Marchese                                                                                                         michael.marchese@scouting.org    Email
Sequoia Cncl 27                                                   6005 N Tamera Ave                                    Fresno, CA 93711‐3911                                                                                First Class Mail
Sequoyah Area Cncl 713                                            129 Boone Ridge Dr                                   Johnson City, TN 37615‐4928                                                                          First Class Mail
Sequoyah Area Cncl 713                                            129 Boone Ridge Dr                                   Johnson City, TN 37615‐4928                                                                          First Class Mail
Shenandoah Area Council                                           107 Youth Development Ct                             Winchester, VA 22602‐2430                                                                            First Class Mail
Silicon Valley Monterey Bay Council                               Silicon Valley Monterey Bay 055                      970 W Julian St                 San Jose, CA 95126‐2719                                              First Class Mail
Silver & Kelmachter, LLP                                          Sameer Nath, Esq.                                                                                                        snath@silverkelmachter.com       Email
Silver Golub & Teitell, LLP                                       Attn: Paul A Slager, Jennifer B Goldstein                                                                                jgoldstein@sgtlaw.com            Email
Silver Springs Shores Presbyterian Church, Inc                    674 Silver Rd                                        Ocala, FL 34472‐2365                                                                                 First Class Mail
Simmons Hanly Conroy, LLC, And Law Oﬃces Of Mitchell Garabedian   Attn: Andrea Bierstein                                                                                                   abierstein@simmonsfirm.com       Email
Simmons Hanly Conroy, LLC, And Law Oﬃces Of Mitchell Garabedian   Attn: Jayne Conroy                                                                                                       jconroy@simmonsfirm.com          Email
Simmons Hanly Conroy, LLC, And Law Oﬃces Of Mitchell Garabedian   Attn: Paul J Hanly                                                                                                       phanly@simmonsfirm.com           Email
Simon Kenton Council                                              Simon Kenton Council 441                             991 E Main St                   Chillicothe, OH 45601‐2845                                           First Class Mail
Sioux Council                                                     800 N West Ave                                       Sioux Falls, SD 57104‐5720                                                                           First Class Mail
Snake River Area Council 111                                      2988 Falls Ave E                                     Twin Falls, ID 83301‐8423                                                                            First Class Mail
Snake River Area Council 111                                      2988 Falls Ave E                                     Twin Falls, ID 83301‐8423                                                                            First Class Mail
South Florida Cncl 84                                             15255 Nw 82Nd Ave                                    Miami Lakes, FL 33016‐1476                                                                           First Class Mail
South Florida Cncl 84                                             15255 Nw 82Nd Ave                                    Miami Lakes, FL 33016‐1476                                                                           First Class Mail
South Florida Cncl 84                                             15255 Nw 82Nd Ave                                    Miami Lakes, FL 33016‐1476                                                                           First Class Mail
South Georgia Baptist                                             Golden Spread Council 562                            5209 S Georgia St               Amarillo, TX 79110‐3230                                              First Class Mail
South Plains Church Of Christ                                     South Plains Council 694                             6802 Elkhart Ave                Lubbock, TX 79424‐1433                                               First Class Mail
South Presbyterian Church                                         Northern New Jersey Council, Bsa 333                 150 Church St                   Bergenfield, NJ 07621                                                First Class Mail
South Texas Cncl 577                                              700 Everhart Rd Bldg A                               Corpus Christi, TX 78411‐1939                                                                        First Class Mail
Southeast Louisiana Cncl 214                                      4200 S I 10 Service Rd W Ste 101                     Metairie, LA 70001‐1237                                                                              First Class Mail
Southeast Louisiana Cncl 214                                      4200 S I 10 Service Rd W Ste 101                     Metairie, LA 70001‐1237                                                                              First Class Mail
Southern Shores Fsc 783                                           3914 Bestech Rd                                      Ypsilanti, MI 48197‐2262                                                                             First Class Mail
Southern Shores Fsc 783                                           3914 Bestech Rd                                      Ypsilanti, MI 48197‐2262                                                                             First Class Mail
Southern Shores Fsc 783                                           4290 Bristlecone Dr                                  Portage, MI 49024‐9055                                                                               First Class Mail
Southern Shores Fsc 783                                           4290 Bristlecone Dr                                  Portage, MI 49024‐9055                                                                               First Class Mail
Southern Sierra Cncl 30                                           2417 M St                                            Bakersfield, CA 93301‐2341                                                                           First Class Mail
Southern Sierra Cncl 30                                           2417 M St                                            Bakersfield, CA 93301‐2341                                                                           First Class Mail
St. Cecilia's Parish Service                                      125 E 105th St,                                      New York, NY 10029                                                                                   First Class Mail
St. James' Church                                                 865 Madison Avenue                                   New York, NY 10021                                                                                   First Class Mail
St. John Kanty Church                                             101 Swinburne St                                     Buffalo, NY 14212                                                                                    First Class Mail
St. Martin of Tours                                               1140 Abbott Rd                                       Buffalo, NY 14220                                                                                    First Class Mail
STARK & STARK, P.C.                                               Joseph H. Lemkin, Esq.                                                                                                   jlemkin@stark‐stark.com          Email
Start & Stark                                                     Attn: Michael G Donahue, III                                                                                             mdonahue@stark‐stark.com         Email
Steinway Reformed Church                                          4101 Ditmars Blvd                                    Queens, NY 11105                                                                                     First Class Mail
Stobierski & Connor                                               Attn: John P Connor, Esq                                                                                                 jconnor@stobierski.com           Email
Stonewall Jackson Area Cncl 763                                   801 Hopeman Pkwy                                     Waynesboro, VA 22980‐1825                                                                            First Class Mail
Suffolk County Cncl 404                                           7 Scouting Blvd                                      Medford, NY 11763‐2241                                                                               First Class Mail
Suffolk County Cncl 404                                           7 Scouting Blvd                                      Medford, NY 11763‐2241                                                                               First Class Mail
                                                          Case 20-50527-LSS                                    Doc 127               Filed 12/11/20                               Page 13 of 14
                                                                                                                           Exhibit A
                                                                                                                  Adv. Service List re 20‐50527

                               Creditor                                                                                      Address1                                                                                    Email                Method of Service
Susquehanna Community Elementary School                      Baden‐Powell Council 368                                 3192 Turnpike St                         Susquehanna, PA 18847‐8154                                                     First Class Mail
Suwannee River Cncl #664                                     2032 Thomasville Rd                                      Tallahassee, FL 32308‐0734                                                                                              First Class Mail
Swartz & Swartz, P.C, And Paul Mones, PC                     Attn: Alan L Cantor                                                                                                                        acantor@swartzlaw.com                 Email
Swartz & Swartz, P.C, And Paul Mones, PC                     Attn: James A Swartz                                                                                                                       jswartz@swartzlaw.com                 Email
Sweeney, Reich & Bolz, LLP                                   Gerard J. Sweeney, Esq.                                                                                                                    gkosmakos@srblawfirm.com;
                                                                                                                                                                                                        gsweeney@srblawfirm.com               Email
Syracuse University                                          Attn: Office Of Aid And Scholarships                     200 Archbold N                           Syracuse, NY 13244‐1140                                                        First Class Mail
Syracuse University                                          Attn: Scholarship Office                                 216 Archbold N                           Syracuse, NY 13244‐1140                                                        First Class Mail
Syracuse University                                          For Benefit Of: Michael Sessa                            200 Archbold North                       Syracuse, NY 13244‐1140                                                        First Class Mail
Syracuse University                                          For Benefit Of: Robert V Fodera, Jr                      200 Archbold North                       Syracuse, NY 13244‐1140                                                        First Class Mail
Syracuse University                                          For Benefit Of: Xavier Holliday                          200 Archbold North                       Syracuse, NY 13244‐1140                                                        First Class Mail
Tecumseh Council                                             1693 Shadylane Dr                                        Beavercreek, OH 45432‐3924                                                                                              First Class Mail
Texas Southwest Cncl No 741                                  Po Box 1584                                              San Angelo, TX 76902‐1584                                                                                               First Class Mail
Texas Southwest Cncl No 741                                  Po Box 1584                                              San Angelo, TX 76902‐1584                                                                                               First Class Mail
Texas Trails Council #561                                    Paid At The Direction Of: Southern Region Trust          3811 N 1St St                            Abilene, TX 79603‐6827                                                         First Class Mail
The Childrens Home Of Reading                                Hawk Mountain Council 528                                1010 Centre Ave                          Reading, PA 19601‐1408                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Andrew Jackson Council 303                               Po Box 524                               Liberty, MS 39645‐0524                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Andrew Jackson Council 303                               Po Box 564                               Liberty, MS 39645‐0564                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Black Warrior Council 006, 18th Ave Nw                   Jasper, AL 35501                                                                                                        First Class Mail
The Church Of Jesus Christ Of LDS                            Black Warrior Council 006, 18th Ave Nw                   Jasper, AL 35501                                                                                                        First Class Mail
The Church Of Jesus Christ Of LDS                            Cape Cod And Islands Cncl 224                            94 Freemans Way                          Brewster, MA 02631‐2641                                                        First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              113 Hunters Way                          Statesboro, GA 30461‐4200                                                      First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              1200 King George Blvd                    Savannah, GA 31419                                                             First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              220 Sandy Run Dr                         Hinesville, GA 31313‐3312                                                      First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              317 Maple Dr                             Vidalia, GA 30474‐8908                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              613 E Montgomery Xrd                     Savannah, GA 31406‐4965                                                        First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              617 Ogeechee Dr W                        Statesboro, GA 30461‐6706                                                      First Class Mail
The Church Of Jesus Christ Of LDS                            Coastal Georgia Council 099                              903 Fort Howard Rd                       Rincon, GA 31326                                                               First Class Mail
The Church Of Jesus Christ Of LDS                            Gamehaven 299                                            120 Pleasant Hill Dr                     Winona, MN 55987                                                               First Class Mail
The Church Of Jesus Christ Of LDS                            Greater Tampa Bay Area 089                               7851 Lutz Lake Fern Rd                   Odessa, FL 33556‐4110                                                          First Class Mail
The Church Of Jesus Christ Of LDS                            Greensburg Ward 45160                                    Greensburg, PA 15601                                                                                                    First Class Mail
The Church Of Jesus Christ Of LDS                            Iroquois Trail Council 376                               6339 Hamm Rd                             Lockport, NY 14094                                                             First Class Mail
The Church Of Jesus Christ Of LDS                            Mountaineer Area 615                                     Rr 1 Box 216M                            Beverly, WV 26253                                                              First Class Mail
The Church Of Jesus Christ Of LDS                            Northeast Iowa Council 178                               292 Bailey Dr                            Manchester, IA 52057‐1844                                                      First Class Mail
The Church Of Jesus Christ Of LDS                            Northeastern Pennsylvania Council 501                    505 Griffin Pond Rd                      South Abington Township, PA 18411‐1300                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Northeastern Pennsylvania Council 501                    Manor Dr                                 Trucksville, PA 18708                                                          First Class Mail
The Church Of Jesus Christ Of LDS                            Northern New Jersey Council, Bsa 333                     62 E Forest Ave                          Englewood, NJ 07631‐4135                                                       First Class Mail
The Church Of Jesus Christ Of Lds                            Northwest Georgia Council 100                            Cedartown, GA 30125                                                                                                     First Class Mail
The Church Of Jesus Christ Of LDS                            Northwest Georgia Council 100                            455 Mcdaniel Station Rd Sw               Calhoun, GA 30701‐3320                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Pee Dee Area Council 552                                 1411 Leroy Ln                            Myrtle Beach, SC 29577‐5356                                                    First Class Mail
The Church Of Jesus Christ Of LDS                            Piedmont Council 420                                     4065 N Center St                         Hickory, NC 28601                                                              First Class Mail
The Church Of Jesus Christ Of LDS                            Piedmont Council 420                                     901 Bethel Rd                            Morganton, NC 28655‐8194                                                       First Class Mail
The Church Of Jesus Christ Of LDS                            Piedmont Council 420                                     1050 21St Ave Nw                         Hickory, NC 28601‐1715                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Rip Van Winkle Council 405                               184 State Route 32 S                     New Paltz, NY 12561                                                            First Class Mail
The Church Of Jesus Christ Of LDS                            Samoset Council, Bsa 627                                 152190 Jonquil Ln                        Wausau, WI 54401‐5418                                                          First Class Mail
The Church Of Jesus Christ Of LDS                            Stonewall Jackson Council 763                            2825 Jefferson Ln                        Waynesboro, VA 22980‐1552                                                      First Class Mail
The Church Of Jesus Christ Of LDS                            Three Harbors Council 636                                1444 30Th Ave                            Kenosha, WI 53144‐2944                                                         First Class Mail
The Church Of Jesus Christ Of LDS                            Washington Crossing Council 777                          9214 Landis Ln                           East Greenville, PA 18041‐2534                                                 First Class Mail
The Church of the Sacred Heart of Jesus at Perkinsville       Roman Catholic School                                   11119 Chapel St., 659 New York Route 7   Perkinsville, New York 14529                                                   First Class Mail
The Church of the Sacred Heart of Jesus at Perkinsville      11119 Chapel St., 659 New York Route 7                   Perkinsville, New York 14529                                                                                            First Class Mail
The Community Presbyterian Church                            Northern New Jersey Council, Bsa 333                     145 Carletondale Rd                      Ringwood, NJ 07456‐1611                                                        First Class Mail
The Foundry School                                           Flint River Council 095                                  104 Parsons Pl                           Peachtree City, GA 30269‐2223                                                  First Class Mail
The Neuberger Firm                                           Stephen J. Neuberger, Esq.                                                                                                                 sjn@neubergerlaw.com                  Email
The Neuberger Firm                                           Thomas S. Neuberger, Esq.                                                                                                                  tsn@neubergerlaw.com                  Email
The New York Times                                           Po Box 9                                                 Northvale, NJ 07647‐0009                                                                                                First Class Mail
The School Administrator                                     The Townsend Group Inc                                   7315 Wisconsin Ave Ste W 750             Bethesda, MD 20814‐3202                                                        First Class Mail
Theodore Robert Goldstein                                    Address Redacted                                                                                                                                                                 First Class Mail
Thomas Law Offices, PLLC                                     Attn: Lindsay Anne Cordes                                                                                                                  lindsay.cordes@thomaslawoffices.com   Email
Thomas Law Offices, PLLC                                     Attn: Tad Thomas                                                                                                                           tad@thomaslawoffices.com              Email
Three Fires Cncl 127                                         415 N 2Nd St                                             St Charles, IL 60174‐1247                                                                                               First Class Mail
Three Harbors Cncl 636                                       330 S 84Th St                                            Milwaukee, WI 53214‐1468                                                                                                First Class Mail
Three Harbors Cncl 636                                       330 S 84Th St                                            Milwaukee, WI 53214‐1468                                                                                                First Class Mail
Three Rivers Cncl 578                                        4650 W Cardinal Dr                                       Beaumont, TX 77705‐2797                                                                                                 First Class Mail
Tidewater Cncl 596                                           1032 Heatherwood Dr                                      Virginia Beach, VA 23455‐6675                                                                                           First Class Mail
Tiwald Law, PC                                               Attn: John R Reidy                                                                                                                         jay@tiwaldlaw.com                     Email
Tiwald Law, PC                                               Attn: John Tiwald                                                                                                                          john@tiwaldlaw.com                    Email
Tolmage, Peskin, Harris & Falick                             Stephan H. Peskin                                                                                                                          peskin@tolmagepeskinlaw.com           Email
Town Of Delta                                                360 Main St                                              Delta, CO 81416‐1837                                                                                                    First Class Mail
Transatlantic Cncl 802                                       Usag Brussels                                            Unit 28100 Box 24                        Apo, AE 09714‐8100                                                             First Class Mail
Transatlantic Cncl 802                                       Usag Brussels                                            Unit 28100 Box 24                        Apo, AE 09714‐8100                                                             First Class Mail
Trapper Trails Cncl 589                                      1200 E 5400 S                                            Ogden, UT 84403‐4599                                                                                                    First Class Mail
Trapper Trails Cncl 589                                      1200 E 5400 S                                            Ogden, UT 84403‐4599                                                                                                    First Class Mail
Trapper Trails Cncl 589                                      1200 E 5400 S                                            Ogden, UT 84403‐4599                                                                                                    First Class Mail
TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                                                                   crobinson@tremontsheldon.com          Email
TREMONT SHELDON ROBINSON MAHONEY P.C.                                                                                                                                                                   dmahoney@tremontsheldon.com           Email
Trinity United Methodist Church                              16069 State Highway 34                                   Piedmont, MO 63957                                                                                                      First Class Mail
Trinity United Methodist Church                              16069 State Highway 34                                   Piedmont, MO 63957                                                                                                      First Class Mail
Trinity United Methodist Church                              Crystal Tibbs                                            16069 State Highway 34                   Piedmont, MO 63957                                                             First Class Mail
Tukabatchee Area Cncl 5                                      3067 Carter Hill Rd                                      Montgomery, AL 36111‐1801                                                                                               First Class Mail
Tukabatchee Area Cncl 5                                      3067 Carter Hill Rd                                      Montgomery, AL 36111‐1801                                                                                               First Class Mail
Tuscarora Cncl 424                                           316 E Walnut St                                          Goldsboro, NC 27530‐4837                                                                                                First Class Mail
Tuscarora Cncl 424                                           316 E Walnut St                                          Goldsboro, NC 27530‐4837                                                                                                First Class Mail
Twin Rivers Cncl No 364                                      253 Washington Ave Ext                                   Albany, NY 12205‐5504                                                                                                   First Class Mail
Twin Rivers Cncl No 364                                      253 Washington Ave Ext                                   Albany, NY 12205‐5504                                                                                                   First Class Mail
Twin Valley Cncl 283                                         810 Madison Ave                                          Mankato, MN 56001‐6796                                                                                                  First Class Mail
Twin Valley Cncl 283                                         810 Madison Ave                                          Mankato, MN 56001‐6796                                                                                                  First Class Mail
Union University Church                                      c/o Peter Finley                                         Five Rivers Council, Inc 375             Church St                                                                      First Class Mail
Utah National Parks Cncl 591                                 1200 E 5400 S                                            Ogden, UT 84403‐4527                                                                                                    First Class Mail
Utah National Parks Cncl 591                                 1200 E 5400 S                                            Ogden, UT 84403‐4527                                                                                                    First Class Mail
Utica City School District                                   929 York Street                                          Utica, NY 13502                                                                                                         First Class Mail
Van Zanten & Onik, LLC.                                      Attn: Hans H Van Zanten                                                                                                                    hvanzanten@vzolaw.com                 Email
Van Zanten & Onik, LLC.                                      Attn: Thomas R Onik                                                                                                                        tonik@vzolaw.com                      Email
Ventura County Cncl/Dist 057 Ventura Co                      509 E Daily Dr                                           Camarillo, CA 93010‐5820                                                                                                First Class Mail
Verdugo Hills Cncl 58                                        1325 Grandview Ave                                       Glendale, CA 91201‐2297                                                                                                 First Class Mail
Verdugo Hills Cncl 58                                        1325 Grandview Ave                                       Glendale, CA 91201‐2297                                                                                                 First Class Mail
Voyageurs Area Cncl 286                                      3877 Stebner Rd                                          Hermantown, MN 55811‐1733                                                                                               First Class Mail
Voyageurs Area Cncl 286                                      3877 Stebner Rd                                          Hermantown, MN 55811‐1733                                                                                               First Class Mail
Waddington Lions Club                                        1215 James St                                            Syracuse, NY 13203                                                                                                      First Class Mail
Wanger Jones Helsley, PC.                                    Riley C. Walter                                                                                                                            rwalter@wjhattorneys.com              Email
Washington Crossing Cncl 777                                 1 Scout Way                                              Doylestown, PA 18901‐4890                                                                                               First Class Mail
Washington Crossing Cncl 777                                 1 Scout Way                                              Doylestown, PA 18901‐4890                                                                                               First Class Mail
Washington Crossing Cncl 777                                 1 Scout Way                                              Doylestown, PA 18901‐4890                                                                                               First Class Mail
Watchung Avenue Presbyterian Church                          Patriots Path Council 358                                170 Watchung Ave                         North Plainfield, NJ 07060‐4133                                                First Class Mail
Water & Woods Fsc 782                                        4205 E Court St                                          Burton, MI 48509‐1719                                                                                                   First Class Mail
Water & Woods Fsc 782                                        4205 E Court St                                          Burton, MI 48509‐1719                                                                                                   First Class Mail
Wayne A. Ely, Esq.                                           Wayne A. Ely                                                                                                                               wayne3236@gmail.com                   Email
Westark Area Cncl 16                                         1401 Old Greenwood Rd                                    Fort Smith, AR 72901‐4251                                                                                               First Class Mail
Westark Area Cncl 16                                         1401 Old Greenwood Rd                                    Fort Smith, AR 72901‐4251                                                                                               First Class Mail
Westchester‐Putnam Cncl 388                                  41 Saw Mill River Rd                                     Hawthorne, NY 10532‐1519                                                                                                First Class Mail
Westchester‐Putnam Cncl 388                                  41 Saw Mill River Rd                                     Hawthorne, NY 10532‐1519                                                                                                First Class Mail
Western Massachusetts Cncl 234                               1 Arch Rd Ste 5                                          Westfield, MA 01085‐1896                                                                                                First Class Mail
Western Massachusetts Cncl 234                               1 Arch Rd Ste 5                                          Westfield, MA 01085‐1896                                                                                                First Class Mail
Westmoreland Service Club                                    C/O Farmers State Bank                                   Po Box 330                               Westmoreland, KS 66549‐0330                                                    First Class Mail
Wiley Malehorn Sirota & Raynes                               Attn: James M Mccreedy                                                                                                                     jmccreedy@wmsrlaw.com                 Email
Winnebago Cncl 173                                           2929 Airport Blvd                                        Waterloo, IA 50703‐9627                                                                                                 First Class Mail
Winnebago Cncl 173                                           2929 Airport Blvd                                        Waterloo, IA 50703‐9627                                                                                                 First Class Mail
Ymca Of Greater Providence A Carnevale                       Narragansett 546                                         640 Broad St                             Providence, RI 02907‐1463                                                      First Class Mail
                                    Case 20-50527-LSS               Doc 127              Filed 12/11/20   Page 14 of 14
                                                                                Exhibit A
                                                                       Adv. Service List re 20‐50527

                         Creditor                                                 Address1                                        Email     Method of Service
Yocona Area Cncl 748                   505 Air Park Rd                     Tupelo, MS 38801‐7021                                            First Class Mail
Yocona Area Cncl 748                   505 Air Park Rd                     Tupelo, MS 38801‐7021                                            First Class Mail
Yucca Cncl 573                         Po Box 971056                       El Paso, TX 79997‐1056                                           First Class Mail
Yucca Cncl 573                         Po Box 971056                       El Paso, TX 79997‐1056                                           First Class Mail
Zuckerman Spaeder, LLP                 Attn: Aitan D Goelman                                                       agoelman@zuckerman.com   Email
Zuckerman Spaeder, LLP                 Attn: Carl S Kravitz                                                        ckravitz@zuckerman.com   Email
Zuckerman Spaeder, LLP                 Attn: Caroline Judge Mehta                                                  cmehta@zuckerman.com     Email
